 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBuck Brown Contracting Co., Inc.and A.S.C. Con-stiuctors,aJointVentureandRandalF.FanslerandRobert J. KellyandWendellBridgesandDavidMark DoranandJohnAngle.Cases 31-CA-10035, 31-CA-10043, 31-CA-10047, 31-CA-10141, `and 31-CA-1015531March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND CRACRAFTOn 2 February 1982 Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision' and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions as modified and to adopt the recom-mended Order as modified.3We agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by making sev-eral coercive and threateningstatements.We alsoagree that the Respondent unlawfully dischargedthree employees.4We fmd merit, however, in theiThelast sentence of sec.IV,D,2,par. 2, of thejudge's decisionshould read "Further, while there is no record evidence that Easter wasaware that Bridgesactuallyspoke toLively ...: .The first sentence ofsec. IV,D,2, par. 4, should read "Having established that Bridges engagedin protected concerted activities,however limited,and that Respondent,through Easter, was aware of, or suspected,such conduct ...." Wecorrect the inadvertent errorsa Both the Respondent and the General Counsel have excepted tosome of the judge's credibility findings The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect.Standard Dry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir. 1951).We have carefully examined the recordand find no basis for reversing the findings.We also find no merit in the Respondent's allegation of bias and preju-dice on the part of the judge. On our full consideration of the record andthe judge's decision,we perceive no evidence that he prejudged the case,made prejudicial rulings, or demonstrated a bias against the Respondentin his analysis or discussion of the evidence.9The judge inadvertently omitted from the cease-and-desist portion ofhis recommended Order a provisionenjoining the Respondent from inany like or related manner interfering with the employees' Sec. 7 rights.We shall amend the Order to so provide.We shall also modify the Order by adding theaffirmative requirementthat the Respondent expunge from its records any references to the un-lawful dischargesand notify theemployees in writing that this has beendone and that evidence of the unlawful discharges will not be usedagainst them.4 In affirming the judge's finding that Robert Kelly and RandalFansler engaged in protected concerted activity when they sought theRespondent's compliance with the terms of the parties' collective-bar-gaining agreement, we rely onNLRB v. City Disposal Systems,465 U.S.822 (1984)Because we affirm the judge's findings in this regard, we finditunnecessary to decidewhetherKelly's complaints regarding noncon-tractual matters were protected concerted activityRespondent's exceptions to the judge's findingswith respect to certain statements of Project Man-ager Jim Joy.1.On 7 May 19805 following the discharge ofemployee Randal Fansler, Joy met with two unionagents andan employee steward. During theirmeeting, oneof theunion agentsmentioned athreat by union members to picket the jobsite inprotest of-the discharge: According to one unionagent, Joy replied that if "things didn't work outand the men didn't get back to work, the basicthing that would happen is that [the Respondent]would lose [its] contract," with the contract prob-ably being awarded to Brown and Root, a non-union firm also engaged at the jobsite. Also inearlyMay at a safety meeting with the employees,Joy announced that employees from the nonunionfirm would be sharing camp space with the Re-spondent's employees. According to the creditedtestimony, Joy stated that "if there were any unionproblems, either there or on the job, that the wholejob could go to Brown and Root, that they arewaiting to take it over." We do not agree with thejudge that Joy's remarks are unlawful threats ofbusinessclosure in retaliation for union activities.Joy's statements do not intimate that the Respond-ent would forfeit its contract as punishment for itsemployees' union activities.Rather, these state-ments suggestno more than the possibility that theRespondent could lose its contract due to the activ-ity of parties beyond its control. Such statementsconcerning possible third-party action are state-ments of opinion, not threats of reprisal, and areprotected by Section 8(c) of the Act. Accordingly,we dismiss that aspect of the complaint and shallmodify the Order accordingly.2.We disagree with our dissenting colleague'sassertionthat the General Counsel has not shown aprima facie case of unlawful discharge of Kelly.The General Counsel established that Kelly en-gaged in protected activity and that his supervisorwho discharged him had knowledge of the activityand expressed union animus. The nexus which ourcolleague finds lacking is supplied by credited testi-mony that Davis had told Union Steward Hern-don,when he presented a job-related complaint,that "we can't be starting all this union shit,"Davis' anger when Kelly threatened to take awork-break grievance to Herndon, and Davis'caustic remark when he gave Kelly his final pay-check that he had a "present" for Kelly. This issufficient in our view to support an inference thatKelly's protected conduct was the basis for his dis-charge. As the Respondent has failed to show that5All dates refer to 1980.283 NLRB No. 75 BUCK BROWNCONTRACTING CO.Kelly would have been discharged even in the ab-sence of his protected activity,we affirm thejudge's conclusionthat the discharge was unlawful.SeeWright Line, 251NLRB 1083 (1980).On 14 May Kelly informed Wendell Bridges thatKellyhad just been discharged. Bridges ap-proachedForeman James Easter and asked ifEaster would hire Kelly for the night crew. Easterrefused,stating,"Igot anew crew . . . I don'twant any problems." Bridges told Easter that hewould speak to General Foreman Joe Lively, andEaster advisedBridgesnot to go over his head.Later, after Easteragain refused Bridges'request tohireKelly,Bridges advisedKelly to speak toLively.Easter againbecame upset and asked ifBridges was trying to go over his head. Easter cor-roborated this version of his encounter with'Bridges, and the judge also credited Easter's testi-mony that Bridges responded by threatening that"they were going to wobble" (strike) the job. Thatevening, Bridges told Easter that he was drivingKelly home to Las Vegas and would return forwork the next day. Easter asked whether Kellywas supportingBridges, and,when Bridges saidthey were just friends, Easter replied, "Look, son... you want to work on my crew ... you stayout of other people'sbusiness."The judge found,and we affirm, that this statement was a threat ofdischarge in violation of Section 8(a)(1) of the Act.When Bridges returned for, work the next day,Easter informed him that he was laid off, stating,"I don't want no problems on my job." Bridges re-sponded that such actions could lead to a wildcatstrike, and Easter replied, "To hell with your wild-cat strike. Get the hell off my job." Later,Bridgesencountered Superintendent Sam Aiton III andasked, "Wasn't my work satisfactory?" Aiton re-plied, "That's not the point.... Anyone that cre-ates any problems from now on is going down theroad."The judge found, and we affirm, thatAiton's remark was an unlawful threat of dis-charge.We agree with the judge's fording that Bridges'attemptto assistKelly in procuring employmentwith the Respondent was protected concerted ac-tivity, and base our conclusion that the Respondentunlawfully discharged Bridges on the judge's find-ing that thisassistancewas one reason for Bridges'discharge.66We disagree withour dissenting colleague's assertionthatBridges'assistanceto Kelly was unprotected.Bridges'attempt to secure employ-ment for Kelly is not the type of dissident activity that could underminethe statutorysystem of bargainingthroughan exclusiverepresentative.Cf.Energy Coal Partnership,269 NLRB 770 (1984) (unauthorized strike).Bridgeswas not engagedin collective bargaining;rather,he was in-volved in classic concerted activity-joining with another to seek em-ployment.489We do not agree with the judge's finding thatBridges was engagedin protected conduct whenhe threatened a wildcat strike in protest of Kelly'sdischarge.?We nevertheless conclude that the Re-spondent has not met its burden underWright Line,supra, of proving that Bridges would have beendischarged even in the absence of his protectedconduct of attempting to secure employment forKelly after Kelly was unlawfully discharged. TheRespondent has never asserted that Bridges' threatwas the reason for his discharge. In fact,in its ex-ceptions, the Respondentargues,based on credibil-ity,thatBridges never even threatened a strikebefore he was terminated. Its asserted reason forthe discharge, Bridges' allegedly poor work per-formance on 13 May, had nothing to do with histhreat of an unauthorized strike. The judge found,basedon credibilityresolutions,that this assertedreasonwas a sham and a pretext. Further, Bridgesagainmentioned the possibility of a wildcat strikeafter he was discharged, and Easter admitted thathe discounted this threat. Accordingly, we con-clude that the Respondent has not'met its burdenof proving that it dischargedBridgesbecause hethreatened a wildcat strike and not because of hisprotectedconcertedactivityof attempting toobtain employment for Kelly.4.We also agree with the judge, rather, thanwith our dissenting colleague, that the Respondentunlawfully attempted to interfere with the stew-ard's duties.The Respondent's threat to put thesteward "up on a hill"suggestsisolation from therank-and-file employees which would preclude asteward's effectiveness.We further agree with the judge that the Re-spondent unlawfully interrogated employee Fanslerregarding why he contacted his steward about apay dispute.The judge found that 2 hours after Fansler lastspoke to the steward about the dispute, GeneralForeman Lively approached Fansler and asked himwhy he had contacted the steward. Fansler repliedthat whenever anyone tried to "screw him" out ofpay, he was entitled to try to resolve the matter byspeakingto the steward. Lively responded by call-ing Fanslerand the other carpenters a "bunch ofcrybabies." Fansler then attempted to' defend thereputation of the Union, and Lively walked away.Lively apologized to Fansler later that afternoon.Because we concludethat theRespondent unlawfully dischargedBridges because of his assistanceto Kelly,we findit unnecessary to de-termine whethercomplaints Bridges madeabout thenightcrew's workhours also constitutedprotected concerted activity.'It is well established that an unauthorized,or "wildcat,"strike is notactivity protected by Sec. 7 of the Act. SeeHarnischfegerCorp. v.NLRB,207 F.2d 575,578-580(7th Cir 1953).! 490DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAfter officials of the Union intervened,Livelyagreed to make up Fansler's lost wages, andFansler testified-that by his termination date he hadreceived all the payment he believed was due him.The Respondent's general antipathy toward thesteward's role is clear from the above unlawfulcomments made to the steward.The Respondent'sfurther questioning of an employee as to why hecontacted his steward is coercive in these circum-stances.We note that,despite Fansler's honest re-sponse and the supervisor's apology, the interroga-tionwas followed by an unlawful discharge basedon the matter questioned.Accordingly,we affirmthe judge's conclusion.ORDERThe National Labor RelationsBoardadopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Buck Brown Contract-ing Co., Inc. and A.S.C. Constructors, a Joint Ven-ture, Tonopah, Nevada, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discharging employees because theyengagedin union or-other protected concerted activities.(b)Threatening to terminate employees becausethey engagedin unionor other protected concert-ed activities.(c) Threatening to affect adversely the job stew-ard's ability to perform the duties and responsibil-ities of his office because of his activities on behalfof the Union.(d) Interrogating employees with regard to theirunion activities.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer' Randal Fansler, Robert Kelly, andWendell Bridges immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivilegespreviously enjoyed, andmake themwhole for any -loss ofearningsand other benefitssuffered, as a result of the discriminationagainstthem, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to theunlawful discharges of Randal Fansler on 6 May1980, Robert Kelly on 14 May 1980, and WendellBridges on 15 May 1980, and notify these individ-uals in writing that this has been done and that evi-dence of these-unlawful discharges will not be usedas a basis for future personnel actions against them.(c)Preserve and,- on request, make available tothe Board or its agents- for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel- records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) If its work assignment at the, AnacondaMiningproject jobsite - in Tonopah, Nevada, hasnot yet been completed, post at its office therecopies of the attached notice marked "Appendix."If itswork on that jobsite has been completed,copies of the attached notice should be sent to thelastknown addresses of Randal Fansler, RobertKelly,andWendellBridgesand all unionmember/employees employed by the Respondentbetween 1 March and 31' May 1980; and to theUnion so that the latter may, if it desires, post thenotice at its dispatch hall or wherever notices arecustomarily posted. Copies of the attached notice,on forms provided by the Regional Director forRegion 31, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately, upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted: Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.--(e)Notify the Regional Director in writingwithin 20 days' from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the consolidatedamended complaint is dismissed insofar as it allegesthat the Respondent violated Section 8(a)(1) and(4)of the Act by refusing to, reinstate RobertKelly, Section 8(a)(3) of the Act by terminatingWendell Bridges, and Section '8(a)(1) and (3) of theAct by terminating David Mark Doran and JohnAngle.CHAIRMAN DOTSON, concurring in part and dis-senting-in part.I agree with my colleagues that the Respondentviolated Section 8(a)(3) and (1)' of the Act by dis-charging Randal Fansler and, through its supervi-sor Joseph Lively, by threatening to discharge em-ployees who complained about Lively's violationsB If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by-Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard." BUCK BROWN CONTRACTING CO.491of the parties' collective-bargaining agreement.' Ialso agree with the reversal of the judge's conclu-sion that certain statements made by Project Man-ager Joy violated Section 8(a)(1). I disagree, how-ever,with the majority's conclusion that the Re-spondent unlawfully discharged Robert Kelly andWendell Bridges or made other statements that vio-lated Section 8(a)(1).1.THE DISCHARGESA. Robert Kelly.The judge and my colleagues find that RobertKelly was discharged for raising complaints aboutperceived contract violations and working condi-tions in general. The judge found that Kelly com-plained to his supervisor Don Davis about the un-availability of cold drinking water and sanitary fa-cilitiesand about Davis' performing unit work.Noting that Kelly alone on Davis' crew raised suchcomplaints, the judge inferred that Davis tookKelly's complaining personally and was motivatedby it to discharge him.On this evidence, I ford that the General Counselhas failed to make a prima facie case of unlawfuldiscrimination.The record does not demonstrateany nexus between Kelly's protected conduct andhis discharge. According to Kelly's own testimony,Davis did not respond in a hostile manner to Kellywhen he raised his complaints, and the GeneralCounsel has not alleged ,that Davis otherwisehasviolated the Act. I do not fmd Davis' general state-ments that the employees were, for example, cryba-bies,which were never directly addressed to ormade about Kelly, are sufficient to warrant draw-ing an inference of personal antagonism againstKelly to support fording an unfair labor practice.Accordingly, I would dismiss this aspect of thecomplaint.B.Wendell BridgesThe majority adopts the judge's conclusion thattheRespondent unlawfully discharged employeeBridges. The judge found that Bridges engaged inthree types of protected conduct: he complainedabout the number of hours scheduled for his shift;he attempted to secure employment for a dis-charged coworker; and he threatened to strike inprotest of that discharge. In my,opinion, none ofthese actions is protected by the Act and, accord-ingly, the General Counsel has failed to present aprima facie case of unlawful discharge.In light ofthis fording,I find it unnecessary to decide if the Respond-ent violated Sec. 8(axl) by the two additional incidents found by thejudge to constitute unlawful threats of discharge. See sec. IV,F of thejudge's decision.Such a finding would be cumulative and would addnothing to the remedy.Bridges'individual complaint that his schedulednumber of hours of work on the night shift was 1hour less than that scheduled for the-day-shift em-ployees is not protected concerted activity. Asfound by the judge, this was not a matter coveredby the collective-bargaining agreement.Cf..NLRBv.City Disposal Systems,465 U.S. 822 (1984). Fur-ther, the record does not support a finding thatBridges acted on the authority of other employeeswhen he made this individual complaint. The con-clusionthat Bridges' complaint was solely personalismanifestby his proposed solution that he simplybe allowed to work on another crew, i.e., on theday shift.Cf.Meyers Industries,268NLRB 493(1984).Second, I do not agree that Bridges' threat tostrike the project, made when Foreman Easter re-fused to hire Kelly, is protected activity. 'There isno contention or evidence that Bridges' threat wassupported by the Union or that he sought such sup-port. Rather, his threatened action was a spontane-ous and self-initiated "wildcat" strike, and not theproduct of majority action through the Unions Ido not believe that employees have a protectedright to so circumvent their, collective-bargainingrepresentative.Therefore, I would not find -thethreat of a "wildcat" strike protected activity.Similarly, I do not agree that Bridges' attempt tosecure thereinstatementof Kelly is protected ac-tivity.Employees who are represented by a collec-tive-bargaining agent and are aggrieved have attheir disposal union representatives through whomthe employees can seek redress. In my view, whenemployees have a duly elected and recognizedunion, efforts to assist colleagues by self-designatedrepresentatives undermine the exclusive statutoryrepresentative. I do not find such self-help attemptsprotected by the Act.3 Accordingly, I would dis-miss thisaspect of the complaint.IL THE ALLEGED 8(A)(1) VIOLATIONSIdisagreewith my colleagues with regard totheir adoption of two 8(a)(1) violations found bythe judge. The first alleged violation occurred inearlyMay when Project Manager Jim Joy and Su-perintendentSam Aiton III' approached UnionSteward Mike Herndon as Herndon was returning2The conclusion that Bridges intended an unauthorized strike is bol-stered by the frequent characterization of job actions as "wildcat." Forinstance,Bridges testified that, when he and Kelly returned to the daycamp following Easter's refusal to hire Kelly, Kelly stated that he was"going to throw a wildcat,"and Bridges responded that he would notcross a picket Ime. In addition, the judge dismissed the allegation thatBridges' discharge violated Sec. 8(a)(3) of the Act because there was noevidence that Bridges was involved in any union activity.2Cf.Emporium Capwell Ca v Western Community Organization,420U.S. 50 (1975). 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto his work area after speaking with employees.Joy and, Aiton asked Herndon what he was -doing,and Joy said that he did not think Herndon shouldbe walking around the project so much. AccordingtoHerndon, Joy also said that "he was going toput me up on a hill where I could see the wholejob area,' with an umbrella and a watering can, andthat'swhere I would stay and sit for the whole 10hours of the day." The judge characterized this in-cident as involving interrogation and harassment,and found Supervisor Joy's remark to be an Iinlaw-ful threat to affect adversely the steward's abilityto perform his duties in violation of Section 8(a)(1).I fmd nothing in this incident that can be charac-terized as coercive or destructive of employeerights.The inquiry to Herndon regarding what hewas doing during his shift hours on the project isclearlypermissible. I further fmd the cavalierremark about what they might do to Herndon doesnot rise to the level of an unfair labor practice. Iwould dismiss this aspect of the complaint.The second incident occurred -on 23 April. Em-ployee Randal Fansler spoke to his steward Hern-don concerning a pay dispute with the Respondent.A few hours later, Supervisor Joe Lively ap-proached Fansler in the reclaim tunnel area andasked Fansler why he had come in contact withHerndon. Fansler replied that he was entitled tospeak to a steward when someone tried "to screw"him out of pay. Lively replied that Fansler and theother carpenterswere, _ "crybabies" andwalkedaway. Later that afternoon, Lively apologized toFansler, stating, that the_ pay dispute was a result ofa 'misunderstanding and that he -hoped Fanslerwould not quit. The judge and my colleagues find,thiswas unlawful interrogation in violation of Sec-tion8('a)(1). Idisagree.Considering the brevity ofthe encounter, the informal setting in which it oc-curred, Fansler's honest and clearly unintimidatedresponse, and the supervisor's subsequent apology,I cannot characterize this single question as coer-cive. SeeRossmore House,269 NLRB 1176 (1984).Therefore, I woulddismiss,this portion of the com-plaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations-Actand has ordered us to post and abide by this notice.WE WILL NOT discharge you because you 'en-gaged in union or other protected concerted activi-ties.WE WILL NOT threaten to terminate you becauseyou engagedin unionor other protected concertedactivities.WE WILL NOT threaten to affect adversely thejob steward's ability to perform the duties and're-sponsibilities of his office because of his activitieson behalf of United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Local No. 1780.WE WILL NOT interrogate you with regard toyour union activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Randal Fansler, Robert Kelly,- orWendell Bridgesimmediateand full reinstatementto their former positions or, if those positions- nolonger exist; to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WEWILL' make them whole for any loss ofearningsand other benefits they may have suffered as aresult of our discrimination against them with inter-est.WE WILL remove from our personnel records allreferences to the unlawful discharges of these em-ployees and wE WILL notify them in writing thatthis has been done and that evidence of the dis-charges will not be used as a basis for future per-sonnel actions against them.BUCK BROWN CONTRACTING CO.,INC. AND A.S.C. CONSTRUCTORS, AJOINT VENTUREDouglas Gallop, Esq.,for the General Counsel.MichaelW. Foster, Esq.,andPhillipM. Prince,Esq.(ShimmeL Hill, Bishop & Gruender),of Phoenix, Arizo-na, for the Respondent.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. Thisconsolidated -proceeding was heard before me in bothLas Vegas, Nevada, and Phoenix, Arizona, on December4 and 5, 1980,1 and January 54 and 26-28, February 2and 3, and March 2-4, 1981. On August 16, 1980, theRegional Director for Region 31 of the National LaborRelations Board (the Board) issued an order consolidat-ing cases, consolidated amended complaint, 'and notice ofhearing, based on unfair labor practice charges filed byiUnless otherwise stated, all events herein occurred in 1980. BUCK BROWN CONTRACTING CO.493Randal F. Fansler, an individual, in Case 31-CA-10035on May 15, 1980; by Robert J. Kelly, an individual, inCase 31-CA-10043 on May 16, 1980; by WendellBridges, an individual, in Case 31-CA-10047 on May 19,1980; by David Mark Doran, an individual, in Case 31-CA-10141 on June 27, 1980; and by John Angle, an indi-vidual, in Case 31-CA-10155 on July, 2, 1980, allegingthat Buck Brown Contracting Co., Inc. and A.S.C. Con-structors, a Joint Venture (Respondent), engaged in actsand conduct violative of Section 8(a)(1) and (3) of theNationalLabor Relations Act (the Act). During theaforementioned hearing, the General Counsel was per-mitted to further amend the instant consolidated amend-ed complaint, alleging that Respondent also engaged inacts and conduct violative of Section 8(a)(1) and (4) ofthe Act. Both in an answer and at the hearing, Respond-ent denied the commission of any unfair labor practices.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-ex-amine witnesses,to argue their respective positions, andto file briefs. Based on the entire record, on the' briefsfiled on behalf of the parties, and on my observation ofthe demeanor of the witnesses, I make the followingFINDINGS OF FACT111. JURISDICTIONRespondent is a joint venture partnership,consisting ofBuck Brown ContractingCo., Inc.(Buck Brown, Inc.and A.S.C. Constructors)and maintainsan-office andplace of business at the Anaconda Mining molybdenummine construction project near Tonopah, Nevada, whereit is engaged in the construction of production facilitiesfor theoperation of the mine.Respondent,in the courseand conduct of its business operations,annually pur-chases and receives goods and.services valued in excessof $50,000 directly from suppliers located outside theStateof Nevada.The consolidated amended complaintalleges,Respondent admits,and I find that Respondent isan employer engaged,in commerce and in a business af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.II.LABOR ORGANIZATIONThe consolidated amended complaint alleges, Re-spondent admits,and I findthat United Brotherhood ofCarpenters and Joinersof America, AFL-CIO, LocalNo. 1780 (the Union)is a labor, organization within themeaning of Section2(5) of the Act.III. ISSUES1.AboutMay 6,did Respondent discharge employeeRandal F.Fansler in violation of Section 8(a)(1) and (3)of the Act?2.AboutMay 14,did Respondent discharge employeeRobertJ.Kelly inviolation of Section 8(a)(1) and (3) ofthe Act?3.AboutMay 15,did Respondent discharge employeeWendell Bridges in violation of Section 8(a)(1) and (3) ofthe Act?4.About May 30, did Respondent discharge employ-ees David Mark Doran and John Angle in violation ofSection 8(a)(1) and (3) of the Act?5.Whether in late May or early June, Respondent re-fused to reinstate employee Kelly to his former positionin violation of Section 8(a)(1) and (4) of the Act?6.Did Respondent violate Section 8(a)(1) of the Actby the following acts and conduct?(a)About April 24, interrogating employees regardingtheir union activities.(b) In late April, threatening employees with dischargefor complaining about perceived violations of a collec-tive-bargaining agreement.(c)About May 7, threatening to cease doing businessbecause of employees' union activities.(d) In early May, threatening to cease doing businessbecause of employees' union activities.(e) In early May, reprimanding employees due to theirunion activities.(f)-About May 15, threatening to terminate employeeswho cause union problems.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The settingRespondent is a joint venture, comprising BuckBrown, Inc. and A.S.C. Constructors, with the formeracting as the managing partner. Since March 1980, andat all times material, Respondent, pursuant to it contractwith the general engineering contractor Bechtel, hasbeen engaged in the construction of certain portions of amolybdenum mine for Anaconda Mining. The construc-tion project is located in an and and remote section ofthe State of Nevada, near the town of Tonopah that islocated approximately 200 miles from Las Vegas. Withother contractors, including Brown and Root, responsi-ble for other sections of the facility, Respondent con-tracted to construct the core portions of the mine facili-ty: the crusher building, two reclaim tunnels, a radialarm stacker, and a concentrator building.2 Each of thesestructures is constructed of steel-reinforced concrete.The record discloses that, in connection with the per-formance of its work, ' as of the commencement of thehearing,Respondent had employed approximately 370employees, representing the various construction craftsat the project, and that over half of the workers havebeen carpenters, whose work 'consisted primarily of con-structing the wooden wall forms of the building wallsintowhich the concrete is poured. The record furtherdiscloses that Respondent's employees, as well as thoseof other contractors, lived and worked under what chari-tablymay be termed as difficult conditions. As to the8When molybdenum production commences at the mine, freshlymined earth will initially be deposited in the crusher building in whichthe raw earth ore will be subjected to intensive pounding. From there,the pulverized material will be sent to thereclaim tunnelsfor even moreintensive grindingThereupon, the material will travelalong the radialarm stacker that deposits the unrefined material into piles. Ultimately, theore will be processed through the concentrator in which molybdenumwill eventually be extracted from the ore. 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlatter,besides the oftentimes hazardous natures of thework, there were continuing problems caused by thelack of cold drinking water and insufficient toilet facili-ties and the' less than sanitary nature of the latter. As tothe former, given the distance of the project from LasVegas and the apparent lack of facilities in Tonopah, allworkers were forced to live as close as possible to thejobsite.The area where project workers chose to parktheir trailers and/or campers or otherwise set up tempo-rary living facilities became known as the dry camp andis located 3-4 miles from the mine. Respondent's Exhibit31 shows this area to be flat and open, and Buck Brown,the president of Buck Brown, Inc., described the site asfollows: "[I]t was pretty dry. There was no water, noelectricity,no sanitary facilities at all." According toBrown,Respondent had no role in selecting the site as aliving area; the workers leased the area from the State ofNevada. However, he did agree to provide the employ-eeswith drinking water for the camp, $9000 worth ofelectrical equipment, and toilets that were taken from thejobsite to the dry camp.4The record establishes that neither Buck Brown, Inc.nor A.S.C. Constructors is a Nevada corporation andthat the former is based in Arizona. Accordingly, asBuck Brown, Inc. operated as the managing partner ofthe joint venture, all Respondent's senior management atthe jobsite came from Arizona and worked there withthe cooperation of the Union. Among these individualswere Jim Joy, the projectmanager. In this capacity, Joywas responsible for overseeing Respondent's operationsat the jobsite, acting as the management spokesman atsafety meetings and at grievance meetings with union of-ficials, approving the hiring of individuals, and acting asthe ultimate management authority in discharge cases.5Directly beneath Joy in Respondent'smanagerialhierar-chy at the jobsite and also from Arizona were GeneralForemen Joe Lively and Sam Aiton Jr. (Aiton Jr.) andSuperintendent Sam Aiton III (Aiton III). These threeindividuals,who, Respondent stipulated, were supervi-sorswithin the meaning of Section 2(11) of the Act,were responsible for work at designated areas of theproject and directly supervised the foremen in each re-spective area,, assisting the latter with their job duties.Beneath Lively, Aiton Jr., and Aiton III were the crewforemen, each of whom was assigned a crew of workers.8For example,the work of the carpenters required the employees tosometimes work at heights of, at least, 15 to 30 feet off the ground-either standing on wooden scaffolding or danglingfreelywhile supportedonly by a safety belt. In view of this, safety appears to have been a majorconcern of Respondent,with weekly meetings held for this reason attend-ed by all supervisors and employees.Othermatters concerning employeeworking conditions were raised and discussed during the meetings.4Robert Fhnchum,Respondent's business and office manager at thejobsite, testified that there has been an unusually high degree of employeeturnover on the project. He opined that such was "probably due to theremote area of the job,and working conditions. . . .Living accommo-dations were nonexistent or very primitive at best."5Based on the record as a whole, I find Joy to be a supervisor withinthe meaning of Sec. 2(11) of the Act. Further, I shall draw no adverseinference'from Joy's failure to testify at the hearing. It appears that, atthe time of the hearing, Joy was'working inSaudiArabia and that Re-spondent r was unable to contact him regarding testifying in its behalf. Ac-cordingly, when testimony was offered as to Joy's conduct, I have par-ticularly'relied on the demeanor of the witnesses and the nature of'theevidence in determining whether to credit suchThose carpenter crew foremen with, at'least, five car-penter employees on their respective crews normallyperformed no production work, responsibly directed thework of their crewmembers, were authorized to arrangetransfers of employees between crews, and, most signifi-cantly, seemingly possessed unfettered authority to termi-nate employees. In this regard, the record further estab-lishes that it was the practice of Jim Joy not to overruleor otherwise undermine the authority of the crew fore-men in discharge cases. Among Respondent's carpentercrew foremen at relevant times were "Obie" Bodiroga,Dennis Jensen, James D. Easter, Donald R. Davis, BruceAlford, and John P. Hendershot Jr.62.Respondent's relationship with the Union andattitude toward employee-members thereofThe record reveals that a prejob conference was heldin Phoenix, Arizona, in late February; that such was at-tended by managerial representatives of 'Buck Brown,Inc. and A.S.C. Constructors; and that all aspects of theforthcoming Anaconda Mining Tonopah project werediscussed.Buck Brown candidly admitted that JackCarney, the president of A.S.C. Constructors, demandedthat the project be done on a nonunion basis. Assertingthat he was a former union member and that his compa-ny has never worked on an open shop basis and alludingto Buck Brown, Inc.'s membership in the Arizona Asso-ciatedGeneral Contractors and its status through themembership as a signatory to collective-bargaining agree-ments with several labor organizations, Buck Brown tes-tified that he "felt pretty adamant about not doing that[and] prevailed over Mr. Carney's strenuous ob-jections" that the project should be on a union shopbasis.However, the testimony' of another" witness sug-gests that self-interest rather than any pristine prounionsentiments were involved in Brown's decision. Thus, ac-cording to Robert Flinchum, after Carney set forth hisdemand, Buck Brown replied that inasmuch as theproject was a great distance from "home, he wanted toutilize union personnel as they would be the most quali-fied.In any event, Brown subsequently had a meeting inLas Vegas with Elmer Laub, the business manager of theUnion, Cliff Kahle,an assistant businessagent of theUnion, and representatives of the Teamsters Union andthe Operating Engineers Union. Brown told the unionrepresentatives that although he personally wanted unionpersonnel doing the work on the project, he "was undera lot of pressure from Anaconda and Bechtel and[A.S.C.] to do the job open shop." During theensuingdiscussion,Brown learned that despite the aforemen-tioned, his company might not be free from labor prob-lems on the job. Thus,' Laub warned that "we couldprobably expect a worse labor market situation in LasVegas than we were accustomed to working with' Phoe-nix," explaining that the Union's membership included"rebels" and "radicals." As to this, Brown requested that6 The parties stipulated that Easter and Davis were supervisors withinthe meaning of Sec. 2(11) of the Act. The same appears true as to theothersnamed,and I so find. BUCK BROWN CONTRACTING CO.495"anybody that. would cause us any great . . . amount ofproblems" not be dispatched to the job by the Union.Subsequent to this meeting, Brown executed collective-bargaining agreementswith all the construction craftunions, that between the Union and Respondent incorpo-rated all the terms of the existing collective-bargainingagreement between several Nevada Carpenters unionlocals, including the Union, and the Nevada AssociatedGeneral Contractors (R. Exh. 3) with the exception ofthe grievance and arbitration procedure (art. XV).7The record further reveals that Respondent's projectmanager,Jim Joy, capitalized on Buck Brown's com-ments,regarding the pressure on Brown to perform thejob ona nonunion basis,utilizing this as a "sword ofDamocles"wheneverunion-relatedproblems arose.8Thus, on May 7, Joy met with Laub and Kahle and em-ployee-job stewardMike Herndon with regard to thedischarge of employee Randal Fansler. During theirmeeting,Laub mentioned a threat by union members topicket the jobsite in protest of the discharge. AccordingtoMike Herndon, after discussion concerning the legali-ty of such action, Joy leaned back .in his chair and said,"Ali,well,we're just going to give it all to Brown andRoot."' Cliffe Kahle testified that after being told of thepossibility of a strike, Joy replied "that if things didn'twork out and the men didn't get back to work, the basicthing that would happen was that Buck Brown, wouldlose his contract . . . ." Joy added that the contractwould probably be awarded to, and he thereupon ges-tured over his shoulder, toward a window behind hischair, through which the Brown and Root yard wasplainly visible.9 I found Herndon and Kahle to be par-ticularlycredible and forthrightwitnessesand shallcredit them as to the occurrence of this incident,notingthat whether Joy mentioned Brown and Root or merelygestured toward its yard is a distinction without a differ-ence,10 In any event, the recordalso revealsthat Joy re-"Art. 4 of the memorandum agreement between the Union and Re-spondent reads as follows:4.The provisions of Section XV of the above described laboragreement are excluded in their entirety from this memorandumagreement and the terms and conditions of such Section XV shallnot apply in any manner to the union and the contractor signatory tothismemorandum agreement.In the event a dispute should ariseover terms of the agreement, the union and the contractor shallmake an effort to resolve such dispute. However, failing such resolu-tion,the union shall have the right to take any legal or economicaction including, but not limited to, the right to withhold services ofcarpenters, refuse to dispatch carpenters, or strike an employer re-garding the interpretation or application of any term or condition ofthe carpenters labor agreement or this memorandum agreement. Thisparagraph shall not be applicable to the enforcement of Section IIIof the labor agreement.The Union was well aware of the position of Buck Brown. Thus, As-sistantBusinessAgent Kahle testified that Brown's comments wereviewed as a "basic, open-shop threat '.... And when I'm talking aboutthe threat, that was the reason anytime anything happened up there thatwas critical to our position . . . we would hotfoot it up there'. .. tostraighten the problem out before it did blow out of context."9Kahle testified that he was well aware that Brown and Root was thelargest nonunionconstruction' contractor in the United States and that themeaning of Joy's gesture was not lost on the participants: "that was ahammer that was usedoverthe men's heads also."10 Honest men may differ as to their memory of the same event. More-over, although I draw no inference from Joy's failure to testifyin generaland specifically about this incident, both Kahle and Herndon testifiedpeated-the identical threat at an early May safety meet-ing.According to the credible testimony of Herdon,while Joy was discussing the dry camp area, he said thathe had givenpermissionfor its use by the Brown andRoot employees "and that he didn't want any unionproblems ... in the dry camp; and if there is any unionproblems, either there or in the job, that the whole jobcould go,to Brown and Root, that they're waiting totake it all over."Although Buck Brown denied repeating for his mana-gerial staff at the jobsite Elmer Laub's warning thatamong the Union's membership were "rebels" and "radi-cals," the record discloses that Respondent's supervisorsdid little to disguise their anger and contempt and uti-lized blatantly coercive tactics to suppress such when-ever carpenter-employees mentioned union involvementin job-related disputes, complained about their workingconditions, or questioned supervisors about perceivedcontract violations and that most often manifestations ofthe foregoing were directed toward Job Steward Hem-don, among whose duties was to present his member-ship's complaints to management.Herndon testified withregard to several instances of such harassment. He re-called an occasion in early May at which time while, re-turning to his work area after speaking to employees atthe reclaim tunnels, he was approached by Jim Joy andAiton Jr. Each asked what he was doing there, and Joysaid that he did not think Herndon should be, walkingaround the projects so much and that "he was going toput me up on a hill where I could see the whole jobarea,with an umbrella and a water can, and that's whereIwould stay and sit for the whole 10 hours of the day."Aiton Jr. did not deny this comment, and I credit theforthright testimony of Herndon. On another occasion, aconcrete pour was under way at the crusher building.Herndon approached the crew foreman, "Obie" Bodir-oga, and asked the foreman if he wanted the men to takea lunch break. Bodiroga replied that he did and that hewould oversee the pour in his crews' absence. Herndonreplied that a crew foreman was not permitted to takepossible overtime pay from a carpenter. Bodiroga there-upon said that an employee would be assigned to', watchthe remainder of the pour and also said, "We don't wantto start a bunch of, union problems out here:" Bodirogadid not, testify at the hearing, and I credit Herndon as tothis conversation.Don Davis, on whose crew Herndon worked, appearsto have been the most vociferous of Respondent's super-visors in reacting to Herndon's job-related complaints.According to Herndon, his complaints to Davis usuallyconcerned working conditions" or the latter's habit ofthatJoy Livelywas present at this meeting; he failed to deny the forego-ing testimony.11 Therecord establishes that Herndon's complaints to working condi-tions normally were directed to the lack of cold drinking water and theunsanitary nature of the toilet facilities on the jobsite.The record furtherestablishes that both concerns were based on the collective-bargainingagreement.Thus, sec.XVII(a) provides that both `Iced drinking water"and "sanitary toilets" must be furnished by the employer on a jobsite atall times. 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworking with his tools.12 Thus, one day, after he hadbeen on the jobsite for approximately 1 month, Herndonspoke to Davis regarding the latter's use of his tools andthe lack of decent working conditions on the project.Davis replied, "`You crybaby, you complain all the timeabout this.We're trying to get it worked out."' Thereaf-ter, according to Herndon, on "a couple of dozen timesmaybe" Davis repeated this comment after Herndon re-ported employee job-related complaints. The latter re-called one other particular conversation with Davis.Herndon was in the midst of complaining to anotherforeman about laborer-employees performing carpenterwork when Davis approached. Davis asked about thenature of the complaint, and Herndon told him. Davisreplied, "Yeah, that will be carpenters work. But wecan't be starting all this union shit."'Davis admitted that Herndon complained to him sev-eral times regarding that lack of cold drinking water andthe unsanitary condition of the toilet facilities and thatHerndon also complained on occasion when Davis per-formed work withhis tools.13Although he specificallydenied calling Herndon a "crybaby" for expressing theseadmitted complaints,Davis' answers to the followingquestions cast doubt on his denial and, most significantly,illustrateRespondent's callous attitude toward its unionmember-employees:BY JUDGE LITVACK:Q.Well, did you ever call anybody cry baby onthat project?A. Yes.Q. Who?A. Yes, to the Nevada carpenters.Q.Well you-A. As a group.Q. All right. Who did you make that statementto?A. Old Sam, young Sam, to Joe Lively, to lots ofpeople.Q. Well to who?A. I don't recall every person.Q.Well, how many people did you tell that to?Did you tell that to other carpenters?A. I don't recall.Q. Did you only make the statement to manage-ment officials of Buck Brown?A. I don't recall.Q. But you do-all right, who were you referringto when you made those statements? To anyone inparticular?A. No.Q. All right. Now to what were you referringwhen you called the Nevada carpenters cry babies?12 The record establishes that Davis never had less than five carpen-ters on his crew.Sec.XXI of the collective-bargaining agreement, inpart,states that a foreman,with five or morejourneymen on his crew,may not work as a journeyman,except in assisting a ,journeyman or forthe purpose of instruction.11As to working with his tools, Davis asserted that such was limitedto "when I felt it was appropriate or needed to assist in the work or in ateaching.. opportunity or when I had to show somebody how Iwanted the work done "A. Their union contract is-a lot different than Ar-izona's union contract and the circumstances thatwere up there where we were in a remote area,-and they expected to have when they came on thejob the exactsame thingsthey had in Las Vegas,and when we were trying to suit that the best thatwe could, all being out of state and starting to fa-miliarize ourselves,Mike Herndon was a great helpin that he told us, you know, he brought things toour attention,but Imean,a lot of the stuff that theywere crying about we were trying to work on andthey just kept harping and crying about. And the-Q. Who is they?A. The carpenters from the State of Nevada.Q. Yeah, but were these complaints directed toyou personally?A. No they weren't.Q. So why were you using the term cry baby?A. Because that is what I'thought they were, andthat is what I think they are still.Q.Were you referring to Herndon when youused that terminology? Was he being a cry baby, forbringing those complaints to you?A. No.Q. Then who was the cry baby?A. The Nevada carpenters.Q. Okay, but not Mr. Herndon for bringing thecomplaints to you?A. Not Mr. Herndon for bringing the complaints.Q.All right. So the people who brought thecomplaints to Mr. Herndon were the cry babies?A. Yeah.Q.Did you have anyone in particular in mindwhen you did that?A. No.Q.Did you have any particular incidents inmind?A. No.Q.Did you have any particular complaints inmind?A. No.Q. Then why did you say cry babies? What werethey crying about? Particularly, if you know?A. I don't recall.Q. But surely you had something in mind whenyou were calling everyone-all these Nevada car-penters cry babies. You must have had something inmind.MR. FOSTER: The witness is naturally trying toassistYour Honor_ in getting to the facts, I am notsure that he really knows what questions he is beingasked.BY JUDGE LITVACK:Q. Do you understand the questions I am askingyou?A. Not really.I-I mean-Q. You did call those people cry babies?A. Yes. BUCK BROWN CONTRACTING CO.497Q. All right. To management people and maybeto others?A. -I can't-Q. Well, you either did or you didn't.A. Yes, I called them cry babies.Q.WhatI am askingyou is what you were get-ting at when you made thosestatements.What wereyou referring to?A. Is not a person entitled to his own opinion? Isnot a person entitled to free conversation withsomebody else?Q. Whether you-A. That was a-Q. Go ahead.A. That wasa passingcomment that they were abunch of cry babies, that-Q. Excuse me, was that a common held opinionby other managementpersonnelof Buck Brown?MR. FOSTER: Objection, Your Honor. How canhe answer that?JUDGE LITVACK:Q.Was it?A. Yeah, we agreed on it.14As between Herndon and Davis, I credit the testimonyof Herndon. As will'be more closelyexaminedand fullydeveloped in regard to the discharge of employee RobertKelly, I was not, at all, impressed with the, demeanor ofDavis as a witness.The record reveals that other supervisors also reactedangrily and vituperatively to carpenter-employee com-plaintsregarding perceived contract violations. Thus,Don Jackson and David Doran testified to a series ofconversations with Joe Lively, regarding the latter's al-leged proclivity for performing carpenter work.1 s InearlyMarch, according ,to Jackson, 2 days afterstartingto work at the jobsite, he observed Lively loading mate-rials and suggested to the latter that Lively have a car-penter do such work. Lively replied that he was the bossand could do what he wanted. Nothing morewas saidbetween them; however, Jackson subsequently waspresent on approximately four occasions during which14ThatDavis' admission was, in fact,Respondent'smanagerial re-sponse 1eandopinion regarding carpenter employee complaints is clearfrom the record. Thus, employee David Doran and Crew Foreman DonJackson, who is a member of the Union, testified about a conversationbetween Jackson and General Foreman Joe Lively in late April. Accord-ing toJackson, who I found to be a particularly honest and candid wit-ness, he was informed by another employee that Lively had labeled acarpenter crew, of which Randal Fansler was a member, "a bunch ofcrybabies because of their demands ...." Annoyed by Lively's suspect-ed slur, after lunch that day, accompanied by Doran, Jackson confrontedLively and "asked hind if he had called all the carpenters ... crybabies,because'of our demands.He looked me straight in the eye .. andsaid, 'No. No,,Iwasn't talking about you. It's the men down there,'pointto the reclaim,tunnel.... 'All theywant to do is complain."'Dorancorroborated Jackson that the latter questioned Lively as to whether hehad characterized the Las Vegas carpenters as crybabies and that Livelyresponded "that he was just talking about Randy Fansler and his crew."Joe Lively testified in great detail with regard to other matters but didnot deny this conversation. Accordingly, I rely on the credible testimonyof Jackson that this incident occurred, noting the corroborative testimonyof Doran15 Review of, sec. XXI of the parties' collective-bargaining agreementdiscloses that general foremen are forbidden to work with their tools ona jobsite.Doran-commented to Lively about the latter doing car-penter work. Jackson specifically recalled one such con-frontationin mid-April when after both observed Livelydoing rank-and-filework, Jackson and Doran ap-proached Lively. Jackson stated that he had observedLively doing carpenter work again and "I pleaded withhim, askingt o let us do the work f o r him .. , and thathe should do his jobas a generalforeman and it couldreally helpthings get along."Doran then repeated whatJackson had stated, saying "that we believed thingswould go much smoother." After "indicating he didn'tfeel as though we had any legitimate complaint," Livelywalked away, Fifteen minutes later, he returned and"said he'd like to have a heart-to-heart with us, man toman. He said that we were his two best workers, he ap-preciated the job we were doing, but that if we did notstop our complaining, that he wasgoingto get ourchecks."16 To this, both Doran and Jackson said thatthey wanted to do as much work as they could andwould not complain as much about Lively's activities;Lively, in turn,responded that he would attempt to per-form less employee work.David Doran testified that he observed Joe Lively onfour occasions during April performing carpenter work,normally eithersignalingto crane operators or haulingmaterials.On the initial three instances,Doran toldLively that if he needed more carpenters, Lively shouldhire them rather than perform the carpenter work him-self.After Doran's initial complaint, Lively replied thathe could do whatever he wanted but then said nothingafter the next two complaints. Doran testified that thefourth incident occurred in late April. That morning,Doran observed Lively performing facets of carpenterwork, and he and Jackson approached Lively, repeatingthat he should hire more carpenters rather than do theirwork. Lively apparently ignored theln; however, thatafternoon,Lively spoke to Doran and Jackson in theyard area. "He told us that if we continued to complainabout him doing our work, he was going to have to getour checks." Also,, "he had told- us that we were the bestcarpenters he had on the job and he would hate to ...get our checks for us but if we continued to complainLively, who testified that he had been a union carpen-ter for 18 years, does not dispute that such a confronta-tion occurred and stated that he had two conversationswith Jackson and Doran in March with regard to per-forming union work. On the first occasion, he was rig-ging panelswhen Doran and Jackson approached, andboth' said that he was required to stop doing the work.Lively responded that he did not have to stop as he hadthe right to do such work in Arizona and that he wouldcontinueuntil a businessagent ordered him to stop.Doran replied that they would informa businessagent. 17,16 Such appears to be an industrywide euphemism for a threat of ter-mination.17Lively,who admitted being unaware, of the Nevada CarpentersUnion work rules, stated that in order to avoid a serious problem, heasked Doran and Jackson to help him do the work-"And so I wasn'ttaking any work away from a man " 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLater, according' to Lively, when ^ three more panelswere ready to be loaded onto a truck,he again beganperforming the rigging work himself. Just as on the pre-vious occasion, Jackson and Doran questioned his right,as a generalforeman, to do carpenter work. Lively re-plied, callingDoran and Jackson his two best` workersand stating that although lie appreciated their efforts, hewanted them to stop complaining. "And I told them thatthe work was still there. If they wanted it, fine. If theydidn't want it, there was the office right over there, andthe guy didn't run out of ink; he could write a check forthem. That's exactly what I told him."18 Asked why hethreatened Jackson and Doran with termination, Livelyexplained"because' we'd have a lot of problems at thebeginningof the job and having a hard time getting start-ed and we couldn't afford to have any union 'problems."Another supervisor who reactedin a similarmanner to"problems" caused by' members of the Union was Super-intendent Aiton III. Wendell Bridges testifiedthat imme-diately after being notified of his own termination onMay 15 by Supervisor James Easter, he encounteredAiton IIInearRespondent's office trailer. According toBridges,'heasked, "Wasn't my work satisfactory?" AitonIII replied, "`That's not the point. I have to back myforemen ' up .... Anyone that creates any problemsfrom nowon is goingdown the road."'Bridges im-pressedme, as beinga candid and reliable witness, andAiton III, who testified at length as to other matters, didnot deny this incident. Accordingly, I credit Bridges asto thismatter,noting that the coercive comment byAiton III is , corroborative of the admissions of DonDavis and illustrative of Respondent's attitude towardmembers of the Union generally.," gB. The Dischargeof Randal Fansler1.FactsRandal Fansler had been a journeyman carpenter forapproximately 8 years prior to the instant hearing and amember of the UnionsinceApril 1977. Having been re-quested by name by Joe Lively, Fansler was dispatchedto work for Respondent at the Anaconda Mining jobsitein Tonopah on March 28.20 At the time Fansler reportedto work at the mine project, there were only five or sixcarpenter employees, including Don Jackson and DaveDoran, working, and for the next 2 or 3 weeks they allworked on the same crew, constructing wall forms forthe crusher building under the supervision of "Obie" Bo-diroga.21Fansler testified that about April 16 or 17Lively announced that carpenters were needed for workat the reclaim tunnels and that Bodiroga chose Fanslerand an apprentice to work at that area, with Lively asthe foreman. Two or three days later, Bodiroga spoke toFansler near the reclaim tunnels, said that Respondentneeded "a good man" to run things in that area, andaskedwhether Fansler would take that responsibility.Fansler refused. According to Fansler, 2 days later, on aFriday, Bodiroga spoke to himagainwith regard to hisoffer that Fansler assume responsibility at the reclaimtunnels.Fansler replied that he had reconsidered andwould take the foreman position.Fansler further testified that on the following Monday,April 21, he spoke to Lively at the reclaimtunnels areaand that Lively gave him the job plans for that area "andsaid he would get me more money." Although admittingthat neither Bodiroga nor Lively specifically stated thathe was being promoted to a foreman position, based onthe foregoing, the extent of his authority, and his jobduties, Fansler believed22 that he had been appointed asthe carpenter crew foreman at the reclaim tunnels2S and1Livelyassertsthat after specifically being advised by Union Offi-cialsLaub and Kahle that he was not permitted to do such work, heceased performing any rigging workon the project.19 Counsel for Respondent argues,that there is no evidence to supporta finding of general,antiunion animus on Respondent's part. He points toBuck Brown,Inc.'slong history of stablelabor relationsin Arizona, theabsence of prior unfair labor practices,the fact thatRespondent met withunion representativeson severaloccasions to settle disputesat the jobsite,and Respondent's efforts tosolve,or atleastalleviate, the aggravatingcold drinking water andtoilet facilitiesproblems as evidence establishingthat Respondent harbored no antiunion animus.Contrary to Respondent,tbelieve the weight of the above-described credited testimony and ad-mission's strongly suggeststhat'Respondent's supervisorystaff at the-Ton-opah jobsite,either based on forewarning by Buck Brown,or early diffi-cultieswith the progressof work at the project,harbored a jaundicedview toward membersof the Union, who they universallyviewed as"crybabies"and were eminentlycapable ofusing blatant antiunion threatsin order toavoid union problems.Thus, notwithstanding' a history ofpeaceful labor relations in Arizona, given thepressurethat Buck- Brownhad been underto performthe job on an open shop basis and Respond-ent's lack offamiliaritywith union attitudesand practices in Nevada, Ihave no hesitancy in crediting the evidenceadduced bythe GeneralCounsel regarding Respondent's-general antiunion animus.Likewise, Re-spondent's willingness to resolvejobsitedisputes and to attemptto rectifyworking condition problems can be tracedto theterms of the-parties'collective-bargaining agreement,whichrequires such resolution of dis-putesand permits the Unionto strike if disputesare not settled,and, thus,to its own self-interests20 The record discloses that Don Jackson was among the first group ofcarpenters to be dispatched to work for Respondent in Tonopah;that hesubsequently met Fansler and the latter expressed an interest in workingon the mine project; and that Jackson recommend the hiring of Fanslerto Lively.SiAfter only 2 or 3 days on the job, Fansler was laid off due to a lackof materials.According to Fansler,Livelyassured him that he would berecalled as soon as materials arrived.Indeed,Fansler was quickly re-ferred'to the Tonopah jobsite on April 4 and began working again onApril 7.22 Fansler testifiedthat on April 21 and 22,he supervised the carpen-ter crew'swork on the reclaim tunnels, checking-that all form construc-tion was performed in accordwith Lively's instructionsandmaking surethat proper materials-weresupplied and utilized,The record establishessuch is the normal work of a foreman at the jobsite. Also in this regard,Don Jackson testified that Fansler reported to him that Fansler had beengiven a foreman position by Respondent.23 Contrary to whatever Fansler believed, Joe Lively testified that notonly did theformerspecifically refuse to become a foreman,but alsoFansler had ultimately been offered-and accepted-a leadman position.Accordingto Lively, inasmuch as- Bodiroga planned to be absent fromthe project for a short period and in recognition of his superior work,Fansler `was offered a foreman ,lob by first Bodiroga and then Lively.However, "he told us flatly. He said, I don'twant the foreman's job." Atthat point,continuedLively, "I- said,well, I'lljustmake it right bypaying you more money and just call you a leadman. So that's what wedid." Lively added,"And we also told him that we were just starting tobuild this thing and that if he produced . . . he would probably have acrew all of his own .. BUCK BROWN CONTRACTING CO.worked that day and the next under that assumption. Bythe followingWednesday, April 23, the carpenter crewunder, Fansler hadincreasedfrom four to six employees.Therefore, on that day, prior to 9 a.m., Fansler ap-proached Lively in the reclaimtunnels area and an-nounced that he would no longeruse his tools as therewas more than the contractual quota of four men on hiscrew. Lively replied, "`You're nota foreman.I'm givingyou welder's pay."' Fansler responded that if such washiswage rate, he did not want supervisory responsibilityand that he would rather work with his tools. Lively leftthe area, and Fansler announced to his crew that he wasnot a foreman as he was no longer being paid a fore-man's wages;24-thathe no longerwanted the duties of aforeman; and that the crew should look elsewhere for su-pervision.The record establishes that laterthat morningduring abreak period, Fansler spoke to Job Steward Herndon andcomplained that Lively was not properlycompensatinghim for his job dutiesas a foreman.Fansler explainedthat he thought he had been performing foreman dutiesand believed he was, in fact,a foremanand said that hewanted the matter resolved. Shortly after lunch, Hern-don reported back to Fansler that he had not received asatisfactory explanation from Respondent and that hehad spoken to Elmer Laub, who would visit the jobsitethe next day. Two hours later, at approximately 2 p.m.,Lively approached Fansler inthe reclaim tunnel area.According to Fansler, Lively "asked me why I hadcome in contact with [Herndon]." Fansler replied thatwhen anyone tried "to screw" him out of pay, he wasentitled to speak to the job steward in order to resolvethe matter. Lively responded, "Well, all you Las Vegascarpenters are a bunch of crybabies anyway." AfterFansler tried to defend the reputation of the Union,Lively turned and walked away. Later that afternoon,according to Fansler, in an obvious attempt toassuageFansler and defuse a potential problem for himself andRespondent, Lively spoke to Fansler and apologized,statingthat the foregoing resulted from a misunderstand-ing, that Fansler was a good worker, and that Livelyhoped that Fansler did not quit.Lively's effortswere too late and to no avail, forUnion Officials Laub and Kahle visited the jobsite thenext day. According to Kahle, he and Laub spoke toLively that morning, raising the matter ofFansler'sstatus as a foreman and his payment in that job classifica-tion.Lively replied "That Randy was a good hand andthat he would like to give him the pay, but his manage-ment wouldn't allow him to pay the extra money on thesituation."However, Lively did agree to make up whatFansler lost "in the guise of overtime pay," and Laubsaid that he would speak to Fansler. Kahle further testi-fied that Laub presented the settlement to Fansler andthat the latter accepted the bargain. Thereupon, accord-24According to the union collective-bargaining agreement job classifi-cation and wage rate schedule,"the hourly wage scale for foreman shallnot be less than 10 percent more than the hourly wage scale of the crafts-men over whomtheyhave supervision."Further, asof April23, a car-penter welder earned 35 cents more per hour than a journeyman carpen-ter.As Fansler testified, he expected to earn more than what Lively ap-parently was willing to pay.499ing to Fansler, he and Laub met with Lively in the re-claim tunnelarea.Lively repeated what he said the pre-vious afternoon-apologizing and saying it was all just abigmisunderstanding. "He shook my hand, said thatwe'd get the pay matter straightened out for the threedays that I was foreman through welder's pay . . . andthat he again hoped I wouldn't quitand needed me as aworker on the project." Fansler admitted that this settle-ment was a"satisfactory" resolution of the problem; thatby histerminationdate, he had received all the paymentwhich, he believed, was due him; and that I never hadanother cross word with [Lively]."Lively's version of ' the resolution of the aforemen-tioned dispute differs substantially from that of Fanslerand Kahle. He testified that shortly after Fansler accept-ed the leadman position, while Lively was drivingtoward the crusher building, he observed Fansler talkingto Herndon at least 100 yards from Fansler's work area.Later,Herndon approached Livelyandsaid that therewas a problem with Fansler because "he's short somemoney." Lively replied that the matter could be straight-ened out because money is not a problem. Thereupon,according to Lively, he spoke to Fansler who appearedto be upset. "I asked him ... Mike says you got a prob-lem." Fansler responded that "his pay wasallmessedUP. 1125Lively replied that such could be easily correct-ed.26"And I took him in the truck over to the officeand between Flinchum and I, we got it straightenedout.,,Lively specifically denied the involvement of theUnion in this matter-"[t]he Union officials didn't haveanything to do with it."2785 Fansler and Lively contradict each other not, only as to conversa-tions regarding the pay dispute but also as to the basis of the dispute.Thus, to Fansler,the matter concerned his job classification and accom-panying wage rate; although Lively testified that the dispute merely con-cerned Fansler's receiving the wrong amount of wages As betweenFansler andLively,Icredit Fansler inasmuch as he impressed me asbeing a more truthful and forthright witness thanLively.Accordingly, Icredit Fansler that the dispute concerned his entitlement to be paid at theforeman'swage rate.Further, notwithstanding that he may not havespecified that Fansler would be placed in a foreman position,I do notcredit Lively that he offered,and Fansler accepted,a'leadman position atthe carpenter welder wage rate.In this regard,I note that there is nosuch classification in the union contract; that Fansler,,who exhibited a fa-miliarity with the terms of the agreement, would not,I believe,have ac-cepted promotion to a nonexistent position;and thatLively,who admit-ted no,knowledge of the union contract,stated that there was not even aleadman classification in the Arizona Carpenters Union contract. Basedon the foregoing, what is clear is that after he-spoke to Lively on April21 and after the latter handed the job plans to Fansler on that date,Fansler possessed a good-faith belief that he was the carpenter foreman atthe reclaim tunnels.26Lively denied that Fansler was a crybaby for going to Herndonwith his problem but admits, "I asked him why he didn'tdiscuss it withme first."27 Lively did admit that his resolution of Fansler's pay problem wasdisclosed to union officials-"That was mentioned,but we told them im-mediately it had already been taken care of" Lively places this disclosureat a time of,a dispute with the Union over subsistence payments to unionmembers. Such a meeting did take place, with Respondent ultimatelyagreeing to apply a double time rate but not agreeing to the Union's in-terpretation' of the collective-bargaining agreement.However, whetherLively discussed the Fansler problem is highly doubtful inasmuch as, ac-cording to R. Exh. 25, the subsistence dispute was apparently resolvedabout April 11-at least 10 days prior to the date Fansler was placed incharge of the carpenter crew at the reclaim tunnels. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI have previously noted thatCliffKahle impressed meas being an honest and candid witness and as -betweenFansler andLively,I found the former to have been themore,honest and forthright.Accordingly,Icredit thetestimonies of Fansler and Kahle as to resolution of thepay dispute-particularly with regard to the Union's in-volvement therein.28 I further note that Lively assertedthat he and,.Flinchum;Respondent's office-manager, re-solved the Fansler matter.However,Flinchum,who tes-tified with regard to his involvement in several payrolldisputes,did not corroborate Lively as to this matter.After the resolution of his wage dispute,Fansler con-tinued working atthe reclaimtunnels on the carpentercrew.Approximately I week later, ,Lively informedFansler that he was needed by Bodiroga to work on thelatter's carpenter crew at the crusher building while con-crete pours were ongoing and that when these werecompleted, he would be transferred back to the reclaimtunnels crew.Thereafter,untilhis discharge,Fanslerworked on the crew that was supervised by Bodiroga.According to Fansler, during this time period he spoketo Bodiroga and Lively several times about returning tothe reclaim tunnels areaand bothsaid that he could ulti-mately do so.29 Finally,in the afternoon of May 5, Bo-diroga told Fansler"that I was going to be transferred tothe other crew shortly'and he hated to lose me."Fansler testified that at'approximately 12 noon on May6,Bodiroga informed him that he should have his toolsready" by 2:30 p.m. as he would be transferred to DonJackson's crew.Thereupon,Lively approached him in apickup truck at thathour;Fansler loaded his tools in theback and got in. Contrary to his expectations,Livelyhanded him a check and a termination notice, saying"Here'syourmoney."30After studying the notice,Fansler asked why he-was being terminated"in that heknew,darned'well that I was a qualified workman" Lively replied"that he,didn'tneed a`reason tofireme,thatmy job was ended and that was that."Livelystopped the truck in the parking lot.Fansler gotout, noticedHerndon'standing nearby,and asked thelatter to ascertain the reasonfor Lively's' action.There-upon, Fansler accompanied Herndon over to Lively, andHerndon askedLively foran explanation.Lively replied23This, I believe, constituted Lively's second dispute with theUnion-first being his rebuke from union officials regarding his practiceof performing unit work, including the rigging of panels. The record es-tablishes that as a union member, Lively was well aware of the possibilityof fines for violating union work rules.-29When Fansler was transferred to Bodiroga's crew, Don Jacksonwas promoted to foreman over the carpenter crew at the reclaim tunnels.Jackson credibly testified that he immediately requested that LivelytransferFansler back to his crew and that Lively agreed, saying heneeded Fansler at the crusher building because of a manpower shortagethere and Jackson could have Fansler on his crew `once they gotsquared away ..... Jackson further testified that he renewed his re-quest for Fansler about 10 days later and that Lively replied that thework,on the crusher building was almost completed and Fansler wouldbe placed on Jackson's, crew that afternoon or as soon as possible Ac-cording to Jackson,Lively said nothing about problems with Fansler'swork either in these conversations,or at any supervisory meetings, duringwhich Lively did complain about other employees. Lively did not denythis testimony.30 The termination notice bore a checkmark next to the notation, "Tooslow-poor work."that he did not need a reason-Fansler was fired and thatwas the end of it.-Meanwhile, a supervisory meeting was scheduled forthat afternoon. Several foremen were already assembledin Respondent's trailer when Don Jackson arrived. Heimmediately was informed that Fansler had been termi-nated that afternoon; when Lively walked in, Jacksonasked him what had happenedandfor an explanation.According to Jackson's - credible testimony,' Lively re-plied that he did not want to talk about it; Fansler hadbeen fired, "that's it." Jackson said, "`You just have apersonal problem with Mr. Fansler . . ."; Lively re-sponded, "`Yes; I do."' Jackson thereupon said that hehad specifically requestedcertain menfor his crew; thatLively had agreed; and "that if he didn't hire Mr.Fansler back, that if he didn't put him on mycrew,thatIwould quit . . . ." Lively just shrugged his shouldersand said okay.31 Jackson stormed out of the meeting andmet Jim Joy as the latter was walking toward the trailer.Jackson explained what had happened and asked Joy torehire Fansler. Joy "told me that he . . . did not want tooverride Mr. Lively's decision,"After speaking to Herndon and Lively, Fansler re-turned to the dry camp and began informing other car-penters of his discharge. Previously angered over per-ceived contract violations, including the lack of colddrinking water and sanitary toilet facilities, the carpenteremployees became incensed over what they, believedconstituted an unjustifiable dischar a and calls for awildcat strikeensued.That night, Fansler telephonedLaub, in Las Vegas and requested that he and Kahlecome to Tonopah-as soon aspossible.The record establishes that both ''Laub and Kahle vis-ited the jobsite and dry camp the next day (May 7) andthat their major concern, in view of the perilous =natureof the Union's, relationship with Respondent, was ' thepossibility of a wildcat strike over Fansler's termination.Thus, according to, Kahle, investigatingthe strike threatwas his and Laub'smain- concern that day. Kahle testi-fied that on arriving at the mine project he, Laub, andHerndon met with Jim Joy and Lively in Respondent'soffice trailer.Regarding Fansler,Lively stated thatFansler "had, dropped the ball" since the union officialshad last been on the, project. Kahle asked, why, inas-much as 2 weeks before Lively said that Fansler was atopnotch hand. Rather than offering an explanation,Lively repeated that Fansler had just "dropped the ball"after acting as foreman, Laub then stated that he want topatch up all differences and to have Fansler return towork. Joy responded that, he would back up his men andthat when a decision was reached, he would back them"100 percent." At thatLpoint, according to Kahle and asdescribed above, the discussion concerned the possibilityof a wildcat, strike. The meeting concluded with a discus-sion of the drinking water and toilet problems and Re-spondent's efforts to correct these.While stating thatAfton Jr.also attended, the meeting, Herndon's testimonyregarding what was discussed is corroborative of Kahle'sversion.According to the job steward, the meeting31 Livelyfailed to deny this conversation. BUCK BROWN CONTRACTING CO.began with Kahleraising certainproblems regardingworking conditions-including the lack of colddrinkingwater and the unsanitary toilet facilities. Joy replied thatRespondent was , trying to obtain an, ice machine andhave the outhouses cleaned more frequently. Kahle thenmentioned Fansler and asked if he couldbe reinstatedonto another crew, under a new foreman. "Joy said thatitwas hisforeman'sdecisionto terminatehim and thathe was going to back his foreman's decision on thatmatter." Laub responded that Fansler had been offered aforeman's job 2 weeks earlier and that he did not under-stand why he was now beingterminatedfor poor, slowwork. Lively replied "that in that two week period hehad just changed his attitude toward the whole job any-more." Thereupon, after discussing the employees' threatof a wildcat strike,, as described above, Joy agreed thatDon Jackson could return to work as he performed wellas a foreman and Respondent Wanted him baCk.32Denying that the pay dispute, at all, influenced his de-cision,Lively stated that Fansler was discharged "be-causehiswork hadceased almost.From the time thatthe incident happened ... he steadily progressed down-hill.He wouldn't do anything that you programmed himto do. He would do it, but it was slow and just an atti-tude that you can't live with when you're trying to buildsomething." As an example, Lively testified that on oneoccasion, he approached Fansler and observed the latterjust standing there, looking around. When he asked why,Fansler replied that he needed "some4 x 4's." Livelyfurther testified that a stack of such pieces was locatedno more than 20 to 30 feet from where Fansler stood.Admitting that, as was his practice, he never discussedwhat he noticed about Fansler's deteriorating 'workhabitswith the latter, Lively testified that he did speakto Fansler on one occasion subsequent to the resolutionof the pay dispute: "I asked him ... if he still had anybad feelings . . . about, the money or anything else. Andhe said, no. But he didn't produce."33 Finally, Livelycorroborated Fansler that the latter was extremely upsetover the reason forhis termination,saying,"I don't un-derstand how you can do that ...."34,Regarding his work after having been transferred toBodiroga's crew on the crusher, Fansler testified that theformer praised his work many times. ,Further, accordingto Fansler, he did things "beyond the call of duty" suchas spotting a bad tie rodandreporting it.' He denied everhaving been told what to do. Corroborating Fansler, car-penter Charles ,DeLong, who reported for work at the,jobsite on approximately -April 21 and worked alongside32 Fansler testifiedthatKahleand Laub came to the dry camp afterspeakingto Joy at thejobsite.No work was performed that day becauseof inclement weather conditions.The carpenters were gathered in agroup,and after the union officials arrived,Laubreported on his meet-mg. He announced that Respondent would'rehire Jackson but notFansler.When calls for a strike ensued,Laubcalmed them, advising thata strike would be detrimental to, their,and the Union's, interests.33 Apparently this conversation,occurred prior to Fansler's transfer toBodiroga's crew, for,accordingto Lively,the move,was influenced byhis hope thatFansler would improve.3' As towhether at the time of, Fansler's discharge,he was aware thatFansler had received all the extra wages to which he was entitled,Lively'testified,"I think he'd received it the week before if I'm not mistakenbecauseitwasn't that much."501Fansler at the crusher building, testified that Fansler wasa very good carpenter and that he heard no foremanever complain about hiswork.Also with regard toFansler's job performance, Mike Herndon, who was onthe carpenter crew at the crusher building, testified, "Ithought he was a good carpenter and a knowledgablecarpenter."TheGeneralCounsel contends that a cause ofFansler's termination was his complaining about the job-site toilet facilities during the weekly safety meetings.According to Fansler, these meetings were held eachMonday and were attended by all employees, includingthe entire supervisory staff. Jim Joy conducted the ses-sions; the purpose was twofold-to,discuss, promote, andimprove safety conditions and to "air" employee gripesand job complaints. Fansler further testified that employ-ees generally complained about the less than adequatetoilet facilities, the lack of cold drinking water, and otherperceived contract violations. He stated that he was oneof the complainers and that he spoke up at several meet-ings regardingthe number of and the condition of thetoilets on the jobsite.During cross-examination,Fansleradmitted that several other employees raised the identicalcomplaint and that his complaints did not "stand out."-"I just said, `Hey, the toilets stink.They're not clean."'2.AnaylsisThe consolidated amended complaint alleges thatFansler was discharged by Respondent in violation ofSection 8(a)(1) and (3) of the Act. The General Counselcontends that Fanslerwas terminatedby Respondent forhaving engaged in protected concerted activities, includ-ing complainingabout the lack of and unsanitary natureof the jobsite outhouse facilities, demanding foreman'swages, andinvolving his job steward and ultimately theUnion in the latter dispute. Counsel further contends thatLively harbored animus -toward members of the Unionand that the reasons that were advanced by Respondentfor Fansler's discharge are pretextual in nature. Contraryto the General Counsel, Respondent argues that thereexists norecord evidence of animus towards Fansler in-,asmuch ashis pay dispute was satisfactorily resolved andapparently not a subject of contention at the time of hisdischarge. Further, it is argued that Fansler was termi-nated for cause and not based on his involvement withthe Union or other protected concerted activities.As recognized by the parties, a determination of the le-gality of Fansler's discharge and, indeed, that of theother allegeddiscriminateesis governed by the tradition-al precepts of Board law in Section8(a)(1) and(3) dis-charge cases,asmodified by theBoard'sdecision inWright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981). Thus, in order toestablish a prima facieviolation of Section 8(a)(1) and (3) of the Act, the Gen-eralCounsel must establish (1) that the individual en-gaged in union orother protected concerted activities;(2) that the employer had knowledge of the activities; (3)that the employer's actionswere motivated by unionanimus;and (4) that the discharge had the effect of en-couraging or discouraging membership in a labor organi-zation.WMUR-TV,,253 NLRB 697, 703 (1980). Further, 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheGeneral Counsel has the burden of proving theaforementioned by a preponderance of the evidence.GonicMfg. Co.,141NLRB 201, 209 (1963). Althoughthe aforementioned analysis was easily applied in cases inwhich the employer's motivation was straightforward,conceptual problems arose whenever dual motivationwas involved-the presence of both a lawful cause andan unlawful cause for the discharge. In order to resolvethis ambiguity, inWright Line,supra, the Board estab-lished the following causation test in all 8(a)(1) and (3)cases involving employer motivation. "First, we shall re-quire that the General Counsel makea prima facieshow-ing sufficient to support the inference that protected con-duct was a `motivating factor' in the employer's decision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct." Id. at 1089. Two points are relevant to the forego-ing test. First, in concluding that the General Counselhas established a prima facie violation of the Act, theBoard will not "quantitatively analyze" the effect of theunlawful motive. The existence of such is sufficient tomake a discharge a violation of the Act. Id. at 1089 fn.14. Second, although apparently warranting the identicalanalytical approach, pretextual discharge cases should beviewed as those in which the "defense of business justifi-cation iswholly without merit." Id. at 1084 fn. 5.Herein, there can be no question that Fansler engagedin union andother activities protected by the Act. Thus,Ihave previously concluded that, although unstated,Fansler believed in good faith that he had been promot-ed by Lively to the position of foreman;35 that Fansler'sdemand for higher wages was based on the formula fordetermining the wage rate for a foreman as set forth inthe Union's collective-bargaining agreement; that Fanslersought and obtained the aid of the Unionin his,pay dis-pute with Respondent; and that union officials were in-strumental in concluding a settlement of the dispute withRespondent. The Board has long held-and Respondentconcedes-that in seeking an employer's compliancewith the terms and conditions of an existing collective-bargaining agreement, an employee engaged in union andprotected concerted activities within the meaning of Sec-tion 7 of the Act and that an employer engages in con-duct violative of the Act by disciplining an employee forthe activity.NLRB v. Pioneer Concrete Co.,637 F.2d 698(9thCir. 1981);CityDisposal Systems,256 NLRB 451(1981);Corry Jamestown Corp.,238 NLRB 320._(1978);Adams Delivery Service,237 NLRB 1411 (1978);RoadwayExpress,217 NLRB 278 (1975). This is so notwithstand-ing that an employee may act on an individual basis, forcomplaints under a contract are to ,the interest and bene-as,I specifically reject the argument of counsel for Respondent thatFansler could not have believed that he had been promoted to the posi-tion of foreman. Thisargumentis solely based on Fansler's admission thatneither Bodiroga nor Lively uttered the word "foreman " to Fansler.However, Fansler credibly testified that on April 21 and 22 he performedall the duties that are associated with that position. Further, I have dis-credited the testimony of Lively that Fansler accepted promotion to aleadman position.Finally, and most significantly, based on the Union'scollective-bargaining agreement, there exists no other position but fore-man towhich Fansler could have been promoted inorder to "run things"at thereclaim tunnels area.fit of, all employees and the punishmentof a complainingemployee necessarily,may tend to inhibit other employ-ees from, -implementingthe protections afforded by aunion contract.Bay-Wood Industries,249NLRB 403,406-407 (1980);Corry Jamestown,supra at 323;DeltaElectric,236NLRB 1108, 1112 (1978). Further, themerits of the employee's complaint- are irrelevant.G & MUnderground Contracting Co:,239 NLRB 78 (1978);Per-renoud,Inc.,236 NLRB 804, 805 (1978);United ParcelService,234 NLRB 483, 491 (1978). The Boardhas alsolong held that efforts to enlist theassistance of a union inraisingcomplaints concerningworking conditions orgrievances under a collective-bargaining agreement con-stitute union and protected concerted activity and thatdisciplining an employee for doing so interferes with, re-strains,and coerces employees and tends to discourageunion activities in violation of Section8(a)(l) and (3) ofthe Act.Harper & Arterburn Co.,255 NLRB 760 1981);Perrenoud, Inc.,supra;Interboro Contractors,157 NLRB1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967).Respondent further concedes-and the record clearlyestablishes-that it was well aware of Fansler's contrac-tual assertionand the Union's role in the dispute. WhatRespondent disputes is the assertion of the GeneralCounsel that the aforementioned were the motivatingfactors in Lively's decision to discharge Fansler. Closescrutiny of the record establishes the existence of ampleevidenceof union animus.Initially, I reiteratemy priorconclusions that Respondent's supervisory staff generallyviewed members of the Union as "crybabies" for con-stantly complaining about, perceived contract violationsand that supervisors utilized blatantly coercive threats todissuade union employeesfrom engagingin protected ac-tivities. Specifically, as to Joe Lively, I have credited thetestimony of Don Jackson,, as corroborated by DavidDoran, that Lively threatened to terminate them if theydid not stopcomplainingthat he was performing carpen-terwork in violation of the collective-bargaining agree-ment. In this regard, Lively admittedly complied only onbeing informed by union officials that to continue to dosowould be in violation of the Union's work rules,which, he was well aware, would subject him to the pos-sibility of fines. That the involvement of the Union inwork disputes was an anathema to Lively is clear fromhis comment to Fansler (why didn't Fansler come to himfirst)on learning that the latter had complained to jobsteward-and union agent-Herndon abouthis wage dis-pute. In that same conversation, Lively called Fanslerand the other union employees "crybabies." I specificallycredit Fansler's uncontroverted testimony in this regard,noting that Lively did not controvert the testimonies' ofJackson and Doran that Lively later repeatedthis sameepithet to Jackson,. Finally, in agreement with the Gener-alCounsel, I found wholly incredible Lively's testimonyinwhich he attemptedto minimizethe involvement ofthe Union in Fansler'swagedisputerNot only is such atutter variance with the credited testimony but also itclearly buttresses the contention of the General Counselthat the involvement of the Union in Fansler's dispute-and the concomitant possibility of internal union disci- BUCK BROWN CONTRACTING CO.pline for his conduct-was the motivating factor in Live-ly's discharge of Fansler.Respondent makes twomain argumentsin support ofthe lack of union 'animus. First, counsel contends thatFansler'swage dispute was settled and no longer amatter of controversy when Fansler was terminated. Inthis regard, counsel points out that both Fansler andKahle testified that the pay dispute was satisfactorily re-solved; that, according to Fansler, Lively was apologeticto him and to the union officials over the problem; that,according to Fansler, his relations with Lively after thesettlement of the dispute were extremely cordial; andthat both Herndon and Kahle testified that Lively men-tionedFansler's deteriorating job performance as thereason for his discharge. Although quite cogent and logi-cal, I neverthelessam notpersuaded by these argumentsfor the following reasons. Lively did not deny Don Jack-son's credible testimony that at a supervisor's meetingsubsequent to, Fansler's discharge, in response to Jack-son's comment that Lively had a personal problem withFansler, Lively said, "`Yes, I do."' I find this commentto constitute, in effect, an admission, for I believe it morelikely that Lively would be candid as to the truereasonsfor his conduct in the "friendly" atmosphere of a super-visor'smeetingthan in the "adversarial" atmosphere of ameeting with union officials. Again, Lively's attempt tominimizethe involvement of the Union in the pay dis-pute strongly supports this view and suggests, that suchwas, indeed, his personal problem with Fansler. Further,in agreement with the General Counsel, aware of thepossibilityof internal union disciplinary procedures,Lively's apologetic attitude toward Fansler and theunion officials at the settlement meeting and his latercordial attitude toward Fansler is not surprising. Re-spondent's second contention concerns the timing of, thedischarge, occurring at least 12 days after resolution ofthe pay dispute and at a time when such was "seeminglya dead issue." This, I believe, obfuscates the true issue,for rather than the dispute itself, the record' establishesthat Fansler's involvement of the Union' in the matterwas the motivating factor in his,discharge. Also, accord-ing to Fansler, his discharge coincided with the comple-tion of Respondent's compliance with the terms of thepay settlement, a fact, the record reveals, about whichLively. was apparently aware. Finally, a lapse of time be-tween displays of animus and a discharge does not, with-outmore,negate substantial evidence of unlawfulanimus.Lauderdale Lakes. General Hospital,227 NLRB1412, 1413 (1977). Based on the foregoing," and therecord as a whole, I believe that the General Counselhas made a prima facie showing that Respondent's deci-sion to terminate Fansler was based on unlawful consid-erations-his involvement of the Union in his wage dis-pute with Joe Lively.3786 I note Respondent's reliance onVogt-Conant Co.,248 NLRB 500(1980),as support for its arguments regarding the discharge of Fansler.Suffice to say, if I viewed the facts as urged by counsel, the decisionwould be determinative. I believe the record clearly supports-and war-rants-the conclusion that Respondent did, indeed, harbor animus to-wards Fansler for his actions.97 I place no reliance on Fansler's "complaints"atRespondent'sweekly safety meetings as a motivating factor for his discharge. Thus, his503The burden of proof, thus, shifted to Respondent todemonstrate that it would have reached the same deci-sion and taken the same action notwithstanding ]Fansler'sprotected concerted activities. In establishing its defense,Respondent relies solely on the uncorroborated testimo-ny of Lively who testified that after the resolution of thepay dispute, Fansler's job performance "steadily pro-gressed downhill" and his work was slow. The only ex-ample that Lively was able to relate was an incidentduring which Fansler, apparently ignorant of a, nearbysupply of wood, stood helplessly, unable to locate a 4 by4 piece of wood. Analysis of the record convinces methat this evidence is pretextual and wholly without merit.Initially, as I have previously stated, Lively did not im-press me as being a particularly honest or candid witness,and I cannot credit his testimony. In this regard., Livelydid not controvert the credible testimony of Don Jack-son that, while identifying several other bad workers,Lively never once complained about Fansler's deteriorat-ing work quality and, in fact, on two occasions promisedthatFanslerwould be transferred to Jackson's crewwhen work permitted. Also, if Fansler's work was dete-riorating, it is strange that Lively would not speak to theformer and either ascertain why or warn him to improveor face discharge. Yet, Lively admitted not doing so, andI cannot accept his explanation that, he normally leftsuch problem employees alone. , In , this regard, Livelycould not even give an, explanation to Herndon andFansler for the latter's discharge. Further, the individualwho was most closely aware of Fansler's job perform-ance prior to his discharge was his foreman Bodiroga.Yet, Respondent failed to call him as a witness to cor-roborate Lively's unsubstantiated testimony. Presumably,he would not have done so.38 Finally, several witnessestestified to the quality of Fansler's work as a carpenter,stating such was of a high quality. Accordingly, I do notbelieve that Respondent has met its burden of proof as tothe discharge of Randal Fansler and conclude that hewas discharged in violation of Section 8(a)(1) and (3) ofthe Act.39conduct was hardly disruptive or outstanding,and Fansler admitted thathis toilet complaints merely echoed those ofnumerousother employees.311Utilizing theWright Line,supra,rationale,itwas Respondent'sburden to establish that Fansler would have been discharged notwith-standing his unionactivities, and it was, therefore,Respondent's obliga-tion to all its own corroborative witnesses.In this regard,itcannot besaid that Bodiroga would have been a neutral witness,for asRespond-ent's foreman,he presumably was under the control of that party. I amnot unmindfulof theBoard's recent dicta inWayne Construction,259NLRB 571 at fn. 1 (1981),but note that the cited decision involves a neu-tral employee witness. Bodiroga can hardly be so considered. SeeColor-flo Decorator Products,228 NLRB 408, 410 (1977),asCounsel for Respondent points to the testimonies of Herndon andKahle as corroboration for Lively's, explanation for Fansler's discharge. Ido not agree. Although both testified that, during the meeting subsequentto the discharge with Lively and Joy, the former explained that Fanslerwas discharged because of deteriorating work,in light of Lively's admis-sion to Jackson that there was a personal problem between Fansler andhimself and Lively's statement to Fansier at the time of the discharge thatLively did not need a reason to fire Fansler, I believe that Lively wasless than candid in his reply to the union officialson 711 Gay 7. 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. TheDischargeof Robert Kelly1.FactsRobert Kelly, who has been a carpenter by trade for10 years and a member of the Union for approximately 3years,visitedRespondent - at the Tonopah jobsite onApril 23, accompanied by two other carpenters. Theyspoke to Lively and Aiton Jr. and the latter took theirnames and telephone numbers. Kelly was called "byname" the next day at the Union's hiring hall and wasdispatched to work for Respondent at the mine project.He reported- for work that same day (April 24) andworked until his discharge on May 14. The record re-veals that Kelly's foreman during his employment by Re-spondent was Don Davis; that in his initial few days , ofwork he worked directly for Davis, constructing wallforms in the ball-and-sag area of the concentrator build-ing; that he was transferred to the yard area for the next2-week period, working under a working foreman, LarryPerrin;4° and that from May 9-14, Kelly again workeddirectly under Davis at the concentrator building, build-ing wall forms.The record establishes that all employee complaints toRespondent, regardingworking conditions, potentialgrievances,or other matters, were "'to be channeledthrough the job stewards-Mike Herndon, for example.The record also establishes that when Herndon, inpar-ticular, passed the complaints on to Respondent's super-visory personnel, he was careful never to identify theemployee involved. Despite this procedure, the testimo-ny of Robert Kelly indicates that he was not reticentabout himself complaining-or, at least, making his feel-ings known-to his foreman, Don Davis, with regard toperceived contractual violations or other matters. Thus,according to Kelly, during his initial period under Davis'direct supervision, he observed Davis, who never hadless than five carpenters on his crew, on more than oneoccasionworking with tools or otherwise performingunit work. Kelly testified that after one such instance, heasked Davis if he was allowed to work with his tools,and Davis replied that he was a working foreman.41 Inaddition, besides speaking out about these matters at theweekly safetymeetings,during which Davis was in at-tendance and presumably listening, Kelly complained di-rectly to Davis on several occasions regarding the unsan-itary condition of the toilet facilities near the concentra-tor building and the lack of cold drinking water and/orthe lack of an ice machine to cool the tepid drinkingwater that Respondent did provide. Kelly, who statedthat he was the only member of his crew to not followprocedures and to complain directly to Davis about theconditions, recalled one particular conversation regard-ing the outhouse facilities. He approached Davis and saidthat he did not understand why, on a multimillion dollarproject,Respondent could not afford another toilet.Davis replied that cleaning was difficult because of the40 Although not particularly clear in the record, Don Davis apparentlywas the foreman in overall charge of the carpenter crew in the yard area.Larry Perrin was paid a foreman'swages to"supervise" the yard workbut, for some reason,refused to accept the duties and responsibilities of aforeman.41Kelly testified that he also spoke to Herndon about this problemlocation of the project, and Kelly responded that Re-spondent could obtain more toilets. Other than thesematters,Kelly testified that he alsocomplainedto Davisregarding a shortage of necessary tools, working at ex-cessivelydangerous heights, and the dailystartingtime.42According to Kelly, what precipitated his dischargewas an incident that occurred on the Friday (May 10)prior to his discharge. He testified that Davis' crew, in-cludingVern Hawkins, Larry Perrin, two carpentersnamed Dickand Jim,and himself, wasstripping (dismantling) a form that morning and that in-'advertently the kickplate,which holds together thebottom of the form, was not removed. Davis became an-gered at this and directed Kelly to hook the form to acrane and fly the formfrom its setting.Kelly thereuponcompleted rigging the form, and while Perrin directedthe crane, the remainder of the crew went to -land theform.As this procedure commenced, Perrin and Davisargued over whether the failure to remove the kickplatewould affect the stripping procedure, withDavis statingthat such would not. He was wrong, for as the cranepulled the form out, thelatterwasripped apart. By thistime,itwas approximately 9:30, and with all the other'crews taking the normal, morning break then, Perrin andDickjust left the area.Seeingthis,Kelly turnedto Davis, and asked him for thetime.When the latter re-sponded, 9:30,Kelly said, "`Well, Iguess it'sbreaktime,"' Obviously annoyed about what had just occurred,Davis replied, "Kelly, you're not getting a break today."Kelly retorted that the union contract mandated a morn-ing break period43 and that he was going to reportDavis' conduct to Job Steward Herndon. Not botheringto reply, -Davis walked,away. He did, however, return towhere Kelly. Hawkins, and Jim were working approxi-mately 15 minutes later and said, while still visibly upset,"Kelly, go take your break." Thereupon the three car-penters took their morning breaks.44 Davis did not denythe occurrence of this incident, and I credit the testimo-ny of Kelly as to the incident.Kelly was terminated on May 14. He testified that at2:30 that afternoon, Davis called him aside and handed42Don Davis specifically' denied that Kelly or any other member ofthe crew, under his supervision,ever complained to bun about the condi-tion of the toilets or the lack of cold drinking water.As towhether Kellyever complained to Davis regarding the latter's use of tools or perform-ance of union work,Davis generalized during direct'examination that nocrewmember ever so complained;however,whenasked,specificallyabout Kelly on cross-examination,Davis was considerably less emphatic:"Not that I can recall....That's a possibility,but I don't recall." Ipreviously stated that I was not at all impressed with Davis'demeanorwhile testifying.Further his testimony was contradictory at times and,particularly regarding the-events preceding and causing Kelly's terrains,tion,was vague and at variance with his pretrial affidavit.On the otherhand, atleast as to the matter of his discharge,Kelly impressed me asbeing candid and forthright.Accordingly,when they conflict, I shallcredit the testimony of Robert Kelly.43 Sec.'XVII(j) of theparties' collective-bargaining agreement pro-vides, in part, that so long as work progress is not impeded,a "reasonableallowance"for a refreshment break during the first half of a shift may begranted but that such is not an absolute requirement.Kelly admitted thatsuch could be given on a staggered basis by the employer.44 Notwithstanding receiving permission from Davis to take his normalbreak,Kelly subsequently reported the incident to Herndon. BUCK BROWNCONTRACTING CO.him two checks and a termination notice, with the nota-tion "work unsatisfactory." Kelly asked Davis what theproblem was, and Davis, other than saying he was nothappy with Kelly, refused to give the latter any specificreason for the discharge. According to Davis, when hehanded the checks and the termination notice to Kelly,Davis said, "I got a present for you, Bob." Asked whyhe spoke in such a flippant manner, Davis explained,"Presents can be good or bad depending on the way helooks at them." As to whether Kelly replied, Davis gaveconflicting testimony. Thus, on direct examination, Davisrecalled thatKelly responded, "I knew this wascoming"; while during cross-examination, Davis abbrevi-ated Kelly's alleged response to "I've expected it." Thistestimony must be contrasted with Davis' pretrial affida-vit, dated just 8 days after the conversation (May 22), inwhich he professed not being able to recallanyresponseby Kelly. I am convinced that Davis fabricated this testi-mony and do not credit him as to Kelly's alleged re-sponse. Further, Davis' admitted insensate opening com-ment to an employee who Davis was about to terminateis indicative of either utter and supreme naivete, or,more likely, his true feelings toward a perceived unioncrybaby.'Respondent, almost entirely, relies on the testimony ofDon Davis to establish that the discharge of RobertKelly was solely based on his unsatisfactory job perform-ance.Davis, on whose decision Kelly was terminated,testified that his rationale for doing so was based on hisconclusion that Kelly was not "doing the job to my satis-faction,wasn't performing as he should." Davis furthertestified that four separate incidents, each occurringwithin the 5-day period' immediately preceding the dis-charge, cumulatively caused him to reach this decision.Before analyzing each separate occurrence, inasmuch asDavis steadfastlymaintained during both direct andcross-examinations that no less than four instances, takentogether, of work-related difficulties resulted in his deci-sion to terminate Kelly, it is crucial to a determination ofDavis' credibility in this regard to point out that in hisaforementioned pretrial affidavit, given 8 days after dis-charge, Davis could recall only two such incidents andstated, "I cannot think of any other specific incident ofKelly's poor work."45 In any event, the first of these in-cidents, according to Davis, occurred 4 days prior to thedischarge, and began' when he asked Kelly to goinside aform and predrill holes that were needed so that snapties could be inserted through the form. After a shortperiod of time, Davis observed that Kelly wasn't doingthework-"I mean he'd get frustrated, set the drilldown, walk around, try and pick it up and try and do itagain."Finally,Davis testified that he was forced todemonstrate how to perform the task correctly. Regard-ing this incident on', cross-examination,Davis admittedthat such was not included in his pretrial affidavit; thathe did not observe Kelly performing his work on ,a con-'s Asked why his memory was so much better 10 months later, Davistestified that when he gave his pretrial affidavit,he had just been dis-charged from the hospital wherein he had undergone treatment for agunshot wound.Averring that he gave his affidavit under the influenceof pain and a lack of sleep, Davis further testified that he missed gust Iday of work and was given no drugs that day.505tinning basisthat day; and that, contrary to the impres-sion created by his direct testimony, rather than Kelly'sinability to -perform the work or his lack of understand-ing of itsrequirements,what allegedly irked Davis wasthatKelly did not take the proper amount of time tocomplete the job-"in the time that it 'took me to getback to where he was, he hadn't moved far enough."Kelly testified that predrillingholes in forms wasstandardwork and that he was never disciplined fordoing such improperly. However, he did testify regard-ing an incidentthat occurred shortly before his dischargeand did involve the drilling of holes. According toKelly, he and Don Carle, a welder, were assigned byDavis to predrill holes in a form but they soon experi-enced difficulty because Davis gave them improper di-mensionsfor the holes and,as a result,the ends of therebar would not fit into the holes. Kelly testified thatthey did not have large enough drill bits to compensateandthat when he and Carle mentioned this to Davis, thelatter said to "justuse a sledgehammer and pound theknuckles in." Kelly and Carle proceeded to follow in-structions,but the processwas takingan excessively longtime.Finally,David yelled over to them, asking whatwas takingso long. Carle yelled back thatmore menwere needed. "And the next thing I knew, [Carle andDavis] were in a heatedargument,with Davis ending [it]by threatening to fire Carle."Davis testified that the secondallegedcontributory in-cident occurred the next day. Kelly was working on aform that day and, according to Davis, at one point inthe day, he observed Kelly hanging by his safety beltand doing no work for approximately ?I or 4 minutes.Davis asked why, and Kelly replied that he was out ofnails and waswaiting for a laborer to bring hint a newsupply: Davis responded that Kelly was not helpless andshould gethis own nails.After Kelly protested, Davisrepeated the order, and the former came down from hisworking height and went to the supply area. Davis fur-ther testified that what, annoyed him was that "'a goodcarpenterisone, thatwill, do the work. If he is out ofnails,he goes and getshis nails."46However, duringcross-examination,Davis candidlystateditwas not un-usual for a carpenter to make such a request of a laborerand that even Davis supplied Kelly with neededmateri-als on occasion.Further, Aiton Jr. testified that, depend-ing on thecircumstances,Kelly'sactions inthisinstancewere not necessarily indicative of poor work.During hisdirect examination,Kelly candidly admit-ted the incident, placing it on the day prior to his dis-charge.He testified that while working from a safetybelt high on a form, he had no nails left and requestedhis partner, who was on the ground, to obtain a newsupply.Davis,who was standing nearby when Kellymade his request, heard Kelly do so and responded thatKelly had no time to wait for' others and that he shouldget the nailshimself. Thereuponinasmuch as, no nails re-mained in the crews' supply bin, Kelly walked across thejobsite in order to obtain a full box ofnails.On return-46 According to Davis, the laborer had not yet appeared; thus, Kellyhad not yet even ordered a new supply of nails. 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing, according to Kelly, Davis was waiting for him andsaid that Respondent was on a tight schedule and thatKelly did not have time to waste waiting for someone tohand him nails.-Soon after this incident on either May 11 or, 12 and,according to-Davis, based on the aforementioned two in-stances, he approached his general foreman, Aiton Jr.,outside the concentrator, building, said that he was un-happy with Kelly's workperformanceand that if he didnot improve, Respondent should "get rid of Kelly."Aiton Jr. asked if Davis. had talked to ` Kelly about theproblem and when the foreman said no, Aiton Jr. "sug-gested that I go talk to Bob and then we observe him fora couple of days and see if his performance improved."47Accordingly, Davis testified, approximately 30 minuteslater, he pulled Kelly away from the other crewmembersand said that he was unhappy with Kelly's performanceand that it needed improvement. Davis testified thatKelly somehow indicated that he 'understood. Kellydenied such an incident, testifying that the only suchconversation, as set forth above, occurred on his returnfrom obtaining a supply of nails.The third alleged instance of Kelly's poor work priorto his discharge involved his failure to properly tie thecorners of a wall form, which work consisted of overlap-ping 2 by 4 pieces of wood and nailing them together.Davis testifiedthat he assignedKelly this work, that hechecked no less than three times as to whether Kellycompleted the' work, and that on each occasion, Kellyhad not yet performedhis assignment.Finally, accordingtoDavis, after ordering Kelly to do the work a thirdtime, the latter did so. During cross-examination, Davisaverred that Kelly's actions irritated him: "The consist-ency of having to go' back and say, I need this done ...and then come back and find the person is not workingon it or hasn't started it and then having to again tell himto do, it andcomeback the thirdtime andhave to say,do-it now." Despite this irritation, 9 days later in his pre-trial affidavit, Davis could not recall this incident as con-tributing to his reasons for terminating Kelly. For hispart;Kelly denied ever having been told more than onceby Davis to perform any particular task.Davis testified that the final instance of Kelly's poorwork performance occurred on the day of the dischargein the morning. According to Davis, while he was super-vising work at the top of a wall form, he asked Kelly togo get a piece of 4, by 4 wood of a certain length. A pileof wood was nearby, and Davis observed Kelly takewhat appeared to him to be an inordinate period of timechoosing a piece of wood-picking up and discardingseveral pieces of wood of the wrong length before se-lecting, a larger piece and cutting it to the proper length.-Davis further testified that he was forced to yell to Kellyto hurry as the wood was necessary to the crew's work.On cross-examination, Davis stated that what irritatedhim was the fact, that, as an experienced carpenter, Kelly47 Aiton Jr. testified that prior to discharging Kelly, Davis reportedthe occurrence of just one,work-related problem with Kelly and thatsuch involved Kelly yelling to another employee to bring him (Kelly) asupply of nails-an act that did not please Davis. Aiton Jr. further testi-fied that Davis reported this in one of two conversations before Davisterminated Kelly.should immediately have selected the longer piece andcut it rather than needlessly searching for a piece ofwood of the exact length necessary. Notwithstandingthat the entire elapsed time for Kelly to find the correctlength of wood was just 5 minutes, Davis insisted thattime was of the essence as a concrete pour was sched-uled to commence shortly thereafter. As to the signifi-cance of this' incident, Davis admitted that this "one -inci-dent alone' would not have resulted in [Kelly's dis-charge]," but averred that taken together with the priorthree incidents, the 4 by 4 incident was importantenough to have been a factor in the discharge.48 Finally,I note that although he testified that Kelly -did ultimatelybring him a piece of wood of the correct length, Daviscontradicted his -pretrial affidavit in which he stated, "Irecall that shortly before I discharged [Kelly] I sent himfor some 4 x 4's and he didn't get them. I don't recall if Iasked him, about, it or if he said why he didn't get them."Kelly denied the occurrence of such an incident.49 Afteranswering questions regarding the above four incidentsduring cross-examination,Davis was asked if he couldrecall-any other incident as being a factor in his decisionto terminate Kelly. He answered, no, and was immedi-ately confronted with, his pretrial affidavit in which hestated, "Some of his work we had to do over-, althoughnow I cannot recall any specific instances." Thereupon,Davis averred that he was able to recall that such,indeed, was a factor in the discharge decision but that hestill could not remember any specific occasions.Besides Davis, Respondent relied on the testimony ofForeman Dennis Jensen to establish that Kelly ' was apoor worker. Corroborated- to this extent by Kelly,Jensen testified that Kelly worked on his crew' for 1 daybecause another crewmember was ill. According toJensen,he assigned Kelly to precut some plywood, butthe latter did not appear to understand the assignment.Consequently, Kelly did not do the work correctly, andtwo other men were required to tear down and recon-structwhat Kelly had previously done. Jensen furthertestified that he spoke to Davis that afternoon aboutKelly. The latter asked how Kelly was doing, and Jensenreplied, "`Piss poor."' Davis responded that Kelly wasslow ad that he was not pleased with him. Davis addedthat he did not know what he was -going to do withKelly and "in a joking way was asking, hoping I wouldtake him." Jensen replied that he would get his ownhelp, rather than use Kelly. Davis directly contradictedJensen as to this conversation. Thus, not only couldDavis not recall whether Jensen expressed any opinionas to Kelly's work, he specifically denied expressing his48 In the regard, Davis agreed that taken individually, each of theprior incidents was also trivial.49 Davis asserted that after the last incident,he became convinced thatKelly was not a competent worker. Accordingly, Davis testified he ap-proachedAiton Jr.outside the concentrator building at approximately 11a.m. and told the latter that he should get Kelly's check because he wasnot "packing his weight or holding up his end of the project."The gen-eral foreman asked what he should put on ,Kelly's termination, shp as areason for the discharge,and after a short discussion,Davis instructedAiton Jr. to mark whatever was necessary to note that Kellywas fired. BUCK BROWN CONTRACTING CO.ownopinion as to Kelly's work ability: "I don't think Istated it to Dennis, no."502.AnalysisThe consolidated amended complaint alleges thatKelly was discharged by Respondent in violation of Sec-tion 8(a)(1) and (3) of the Act. In support, the GeneralCounsel argues that by complaint about perceived con-tractual violations and other matters affecting employees'terms and conditions of employment to Don Davis andat the weekly safety meetings, Kelly engaged in activitiesthatwere privileged by Section 7 of the Act. Counselfurther argues that Respondent terminated Kelly becauseof the activities inasmuch as Davis, in particular, be-lieved all union supporters were crybabies and was notreticent about disguising his disgust at union problems onthe project. Contrary to the General Counsel, Respond-ent argues that the former has failed to establish thatKelly ever actually engaged in protected concerted ac-tivities,asserting that Kelly's comments at various timestoDavis were hardly in the nature of "complaints"about working conditions, and that there exists no evi-dence of unlawfulanimus.Respondent further arguesthat Kelly's discharge was motivated by, and directly re-sulted from, his poor job performance.As with Randal Fansler, the record amply supportsthe conclusion that Kelly engaged in union and other ac-tivities privileged by Section 7 of the Act. Thus, not-withstanding Davis' denial, I have credited the testimonyof Kelly that, alone among members of Davis' crew, heeither complained or commented directly to Davis con-cerning several perceived contractual violations andworking conditions generally.Regarding the. former,Kelly on one occasion questioned Davis about the Tat-ter's use of his tools and- on other occasions complainedto his foreman about the lack of sanitary toilet facilitiesand properly chilled drinking water. Also, in an incident,which, the General Counsel contends, precipitated hisdischarge,Kelly exacerbated an already awkward situa-tion, involving the destruction of a wall form, by intem-perately complaining to Davis about the latter's refusalto permit him to take a morning break right at thatmoment. Inasmuch as the aforementioned matters arebased on the Union's collective-bargaining agreement,Kelly's conduct in complaining to or questioning Davisabout them constitutes union and protected concerted ac-tivitywithin the meaning of Section 7 of the Act.PioneerConcrete Co.,supra;City Disposal Systems,supra;Road-way Express,supra.Even if not cognizable under theUnion's collective-bargaining agreement, Kelly's forego-ing complaints, as well as those relating to working con-ditions in general, including a shortage of necessary toolsand work at excessively dangerous heights, involve mat-ters of common and vital concern to all Respondent'ssoThroughouthis testimony,Dennis Jensen impressed me as beingbiased in Respondent'sbehalfand as a witness not about tailoring his tes-timony to fit Respondent's versionof the facts.In this regard,the recorddiscloses thatJensen was made a foreman by Respondent at the jobsiteunder rather questionable circumstances. I do not credit his testimonyand, noting thecontradictorytestimony, do not credit the occurrence ofeither theKelly incidentor thecontentsof the allegedconversation be-tween Davis and Jensen.507employees and, therefore, must be found to constituteprotected concerted activity whether or not Kelly actedon an individual basis.Cal-Waits, Inc.,258 NLRB 974(1981);Rose's Stores,256 NLRB 550 (1981);Air SurreyCorp.,229 NLRB 1064 (1974);AlleluiaCushionCo., 221NLRB 999 (1985). Finally, although Respondent belittlesthe nature of Kelly's remarks,questions,or complaints toDavis, the fact is that all such related to either contrac-tual matters,working conditions, or both. Accordingly, Ifmd that all such activity, no matter the form, was pro-tected by the Act.Regarding whether Kelly's aforementioned conduct in-fluenced Davis in his admitted decision to terminateKelly, for-the General Counsel argues that such was thesolemotivating factor. On the other hand, counsel forRespondentargues againstthe existence of unlawfulanimus, citing Kelly's own testimony that whenever hevoiced a "complaint" or questioned Davies' conduct, thelatter responded in measured tones and not vituperative-ly.The latter argument, at first glance, is appealing;however, to fmd it meritorious would be to ignore theample and persuasive51 evidence of animus. As to this,the record fully warrants the conclusion that such un-lawful animus was in the nature of a personal antago-nism,on Davis' part, directed toward Kelly and basedon the latter's propensity to complain and to do so di-rectly to Davis. Several factors lead me to this conclu-sion. Initially, not only did Davis believe that the LasVegas -carpenters as a group were nothing more thancrybabiesfor raisingwhat they perceivedas legitimatecontractual complaints but also, I believe, he harboredsome sort of resentment' toward the union member/-employees for deliberately "starting all this union shit" atthe outset of the project when Respondent was experi-encing significant job-related problems-"`they expectedto have when they came on the job the exact samethings they had in Las Vegas, and when we were trying..the best that we could, all being out of state .. .but I mean, a lot of the stuff that they were crying aboutwe were-trying to work on and they just kept harpingand crying about." Also, contrary to Davis' denial andexpressed lack of animosity toward him or his position asa' union agent, I have expressly credited the testimony ofJob Steward Herndon that Davis, on at least two dozenoccasions when the former brought employee complaintsto his attention, called Herndon a crybaby for doingsuch. Specifically as to Kelly, however mild his actionsmay have been, I note that not only did Kelly act out-side the standard communications channel by bypassingHerndon and registering his own complaints with Davisbut also Kelly was theonlymember of Davis' crew to soact.That the inference is warranted that Davis, who al-ready perceived the union employees, as a group, to becrybabies for the exact same conduct, took Kelly's con-duct personally and was so motivated in terminating him,isclearwhen one considers Davis' admitted remark toKelly on terminating the latter-"I got a present for you,51 The admonition of the Board inWnght Line,supra,is instructive atthis point-that in analyzing whether a prima facie violation of Sec.8(a)(1) and(3) of the Act has been proven,a quantitative analysis of themotivation evidence is not required. 508DECISIONS OF THE NATIONAL LABOR ,RELATIONS BOARDBob." I believe that such an insensate and utterly unpro-voked remark is indicative of an individual who harborsunlawful animusagainst anemployee and further believethat Davis' ludicrous explanation for his comment is notworthy of belief. In this context, finally, the events ofthe previous day, wherein Davis, already upset over theaccidental destruction of a wall form, reacted angrilywhen Kelly began complaining about not being allowedto take a morning break at -that time and threatening toreport the matter to Mike Herndon, gain perspective asbeing nothing less than the precipitating cause for thedischarge. In short, I must conclude that the GeneralCounsel has established a prima facie violation of Section8(a)(1) and (3) as to the, discharge of Kelly.Turning now to a determination as to whether Re-spondent has met its ownWright Lineburden of proofand established that Kelly, would have been terminatedd-anyway .for legitimate business reasons and notwithstaning the existence of unlawful, animus, three factors are ofcrucial importance. First, Don Davis testified that justfourwork-related incidents-Kelly's failure to predrillholes in a sufficient period of, time,, Kelly's delay inworking while awaiting a laborer to obtain some nails,Kelly's failure to properly tie the corners of a wall form,and, lastly, his delayin selectinga 4 by'4 piece of woodof the proper length, all occurring in the 5-day periodimmediately preceding- the discharge-were determina-tive in Davis' decision-to terminate Kelly. Davis furthertestified that each -incident, considered separately,wastrivial and would not have resulted in discharge but thattaken together, a pattern emerged that revealed thatKelly was a poor worker who Respondent could nolonger tolerate as an employee. Second, in his pretrial af-fidavit,which was given just 8 days after Kelly's dis-charge, Davis named just two incidents, Kelly's delay inworking while, awaiting a laborer to obtain a supply ofnails and his delay in choosing a 4 by 4 piece of wood ofthe proper length, as contributing to his discharge deci-sion and swore that "I cannot think of any other specificincident of Kelly's poor work." The last, critical factornecessary to evaluate Respondent's defense is Kelly'sown testimony regarding his job performance. Thus, hespecifically denied the occurrence of the other three al-leged instances of his poor work; while candidly admit-ting,the occurrence of an incident involving the procur-ing of a new supply of nails-albeit a different version'than that of Davis. Further, while denying the predrill-ing of holes incident, Kelly testified to a similar incidentinvolving an argument between Davis and another em-'ployee.With Respondent's economicjustification for the ter-mination of Kelly resting on Davis' testimony that four,separate incidents of poor job performance by Kelly-,taken as a whole, formed the basis for his decision to ter-minate Kelly, I specifically, discredit his testimony re-garding the two alleged incidents (the predrilling ofholes and the failure to properly tie the corners of a wallform episodes) not mentioned in the pretrial affidavit,which was taken a scant 8 days after Kelly's discharge.In this regard, I believe Davis''-failure to include the inci-dents as contributory factors to his decision is highly en-lightening inasmuch as an individual's memory of anevent is sharpest immediately after the occurrence anddulls significantlyas time passes.FlatironMaterials Co.,250 NLRB 554, 559 (1980). Also, I do not credit Davis'explanation for his markedly' clearer memory at the hear-ing'than at the time he gavegave his pretrial affidavit" andspecifically credit Kelly's denial of the incidents.53 Ac-cordingly, then, if Kelly would have been terminated re-gardless of his protected concerted activities, the remain-ing incidents that must form the basis for such are the"nails" incident and the "4 x 4" incident.Initially, I note-that it would be intellectually dishonestand illogical to conclude that these latter two incidentsjustify the discharge of Kellyinasmuchas,by Davis'own admission,fourseparate incidents, taken together,were the basis for the discharge; as, based on my credi-bility resolution, at least half of Respondent's defense hasbeen fabricated;and as, againby -Davis'own admission,each incident, considered separately, was trivial and didnot justify termination. More specifically, as between theconflicting testimonies of Davis and Kelly, I -credit thelatter's version of the nails incident. Not only did I findKelly to be a more trustworthy witness, but also I notethat his version is buttressed by 'the testimony of, AitonJr.who testified that Davis, reported on this incidentduring the first of two conversations prior to the, dis-charge of Kelly, a report which, in effect, corroboratesKelly's version of the incident. I also note the grudgingadmissionby Aiton Jr. that Kelly may not, have doneanything wrong that day. Finally, notwithstanding theadmitted triviality of an incident that consumed just 5minutes,I credit the testimony of Kelly that the 4 by 4incident did not occur. In these circumstances, takinginto account the record as a whole and in- agreementwith the General Counsel, I do not believe -that Re-spondent has met its burden and establish that RobertKelly would have been terminated notwithstanding hisprotected concerted activities and find that Kelly wasterminated-by Respondent in violation of Section8'(a)(1)and (3) of the Act.Pioneer Concrete Co.,supra;City Dis-posal System,-supra.5452 Interestingly, Davis' memory had to berefreshedvia'hispretrial affi-davit for him to recall that he also listed as a factor in Kelly's dischargethe necessity to redo his work on occasion Of course,given 'the timelapse,Davis was unable to recall specific instances of this assertion,53 I specifically credit Kelly's testimony regarding the confrontationbetween Davis and Don Carte and believe that Davis utilized this inci-dent as the basis for his predrilling of holes mcident,and fabricatedKelly's involvement.s: Inasmuch as I have concluded'that Respondent acted in violation ofSec. 8(a)(l) and (3) of the Act in terminating Kelly, I findit unnecessaryto decide whether Respondent violated Sec. 8(aX1) and (4) of the Act byrefusing to rehire hum. In this regard, I note that there is no evidence inthe record that Respondent has yet offered to reinstate Kelly' to hisformer position, that the practical remedy for the violation, which I havefound,encompasses, except for the wording on the notice, the standardremedy for an 8(a)(1) and (4) violation, and that, in,any event, I havegrave doubts as to the, credibility of the evidence, which was adduced bythe General Counsel in support of the latter allegation, including the tes-timony of Kelly concerning events subsequent to his discharge. BUCK BROWN CONTRACTING CO.D. The Discharge of Wendell Bridges1.The factsThe record establishes that WendellBridges,who hasbeen a carpenter for 10 yearsand a memberof the Unionsince 1978, was acquainted with Robert Kelly, that thelatter informed 'Bridgesinmid-April that Respondentwas continuingto hire carpenters at the Tonopah Mineproject, and that one day in late April Bridges took aday off from work and drove up to the jobsite and spoketo Joe Lively about working for Respondent. Bridges in-formed Lively that he was capable of doing any workthatRespondent required, and the latter, after takingdown Bridges' name and address, said therewas a possi-bility that he could use Bridges. Thereafter, about May8,Respondent requested Bridges by name from theUnion's hiring hall.Bridges immediately telephonedLively at the jobsite and received permission to reportfor work on the following Monday. 'The record further establishes that Bridges reportedfor work at the Tonopah Mine project at approximately7 a.m. onMonday, May 12, and that he wasassigned towork on Obie Bodiroga's crew at the crusher building.After working about 1-1/2 hours, Aiton III approachedBridges and ordered him to report to the office area andhelp construct forms. He did so, and at noontime AitonIII again came over to where Bridges was working andinformed the latter that he was scheduled to report forwork the next day at 3 p.m. and would thereafter be as-signed towork on the night shift. Bridges responded thathe had not been hired to work nights; Aiton III repliedthatBridges'name was onthework schedule andwalked away. However, Aiton III returned10 minuteslater but this time with Joe Lively. Lively askedBridgeswhy he would not work nights, and the latter, repliedthat he had not been hired for that shift. Lively said thathe thought he had hired Bridges with that understand-ing, and the latter said no. Finally, Lively asked Bridgesif he would try it for a couple of weeks,andBridgesagreed to doso as anexperiment.5 sThat night in the dry camp area, Bridges spoke to an-other carpenter, Bob Micheli, who informed Bridges thathe had been appointed the union steward on the nightcrew and that the shift was to be 9 hours and not the 10-hour shift that Bridges believed all the other employeesof Respondent were working.56 Angered that he wasgoing to lose anticipated wages- by working nights,Bridges drove to the jobsite at 6:30 a.m. the next morn-ing (May 13), went to Respondent's office trailer and en-ss Bridges admitted that the nature of this complaint,concerning beingscheduled on the night crew,,was purely personal and involved no oneelse.56 Jaynes Easter,who was tobe thenight crew foreman,testified thathe spoke to Bridges sometime that evening and that Bridges told him hedid not want to work nights According to Easter, he responded that hehad no control over assignments and that he had nothing to do withBridges being on his crew.The latter replied that he was going to speakto JoeLivelyand that he was sorry for going over Easter's head. Al-though Bridges did not deny either the occurrence of or substance of thisconversation, I note that,according to Bridges,he had previously agreedto work on the night shift,as an experiment,that afternoon and that whathe was upset about that night was the matter of the number of hours thatthe crew would work.509countered Joe Lively. Bridges told Lively that, he didnot mind working at night but that he now learned thatthe shift was to be 9 hours and that it was not fair be-cause all the other crews were working 10-hour shifts.Lively responded that such was the way it was and thatthere was nothing he could do about it. Bridges asked ifhe could work on another crew. Lively replied, no, that,the night crew was all he could give to Bridges and thatif he did not want it, "I don't know what to tell you."According to the uncontroverted testimony of Bridges asto this conversation,he and Livelybecame more agitatedas the meeting progressed.57Because he was not scheduled to work until later thatday, Bridges returned to the dry camp. Approximately 2hours later, he walked to Bob Micheli's trailer. JimEaster, the night-shift foreman, was speaking with Mi-cheli when Bridges arrived. During the ensuing conver-sation, according to Bridges, Easter said that the crewwas shaping up to be a good crew and that while he alsodid not like working and being paid for just 9 hours, hefelt that eventually the crew would work a 10-hour shift,Bridges agreed, saying that it was unfair to work re-duced hours and estimating a loss in wages of perhaps$200 per week. Bridges further stated that, as he andEaster spoke in Micheli's trailer, Easter ' consumed theentire contents of a pint bottle of vodka. The latter didnot deny these events.That afternoon,, the newly formed night crew-58 re-ported for work at 3 p.m. and was assigned to, work inthe crusher building area,- finishing the construction ofwall forms for the eventual pouring of concrete, the ma-terial t ofwhich the crusher building walls were to beconstructed. Bridges testified that for the initial period ofthe shift, he predrilled holes in a wall form for an insidewall of the building, which work was necessary for theinsertion of 6-foot long steel rods, called doaker rods,which rods tie, or hold, the wall form together while theconcrete is being poured, and that for the remainder ofthe shift, he was involved in the actual process of tyingthat particular form. The record discloses that the workof tying a wall form is a laborious and at times danger-ous (because of the heights at which the men are re-quired to work) process that necessitates the utilizationof no less than three carpenters, two stationed outsidethe opposite walls of the form and oneinside.The afore-mentioned danger results from the requirement that, al-though able to rest their feet on 4 by 4 wood blocks ex-tending from outside the form, called slim soldiers, thetwo outside workers, in order to freely and properly per-form their work, must support themselves solely bymeans of their safety belts. This should ' be contrasted tothe degree of danger faced by the inside worker, who isable to stand on a grid of the doaker rod that are spacedabout 16 inches apart. The work involved in the process57During cross-examination,Bridges testified that after meeting withLively,lie sought out Job StewardHerndonand reported on his argu-ment with Lively over the night crew'swork hours.Herndon counseledBridges to be patient as the Union was trying to work things out withRespondent. Thereupon,Bridges returnedto Livelyand apologized.sa Besides Easter, Michell, and;Bridges, the crewconsistedof journey-man carpentersLarryand Dale_,apprentice carpenter PatCurtis, a laborer,and two crane operators. 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDisas follows:one outside man (the feeder)must leanbackwards (completely dependent for support on thesafety belt) and push with his hands or force, by bangingon the end of the rod with a hammer, the 1-1/4 inch indiametersteeldoaker rod through the predrilled hole inthe panel; thereon, the inside man pulls the rod throughthat hole and guides it to the corresponding hole in theopposite panel of the form; and, next, the other, outsideman pulls the rod through his side and secures it bymeans of affixing a steel plate, termed a cat-head, overthe protruding end of the doaker rod (the feeder alsoplaces a cat-head around his end of the rod). It must beborne in mind that inasmuch as the outside men, by ne-cessity,must have their hands free in order to work withthe doaker rods, and to catch and tie the cat heads, theycannot work efficiently if forced to hold onto the slimsoldier,perhaps nervous at the heights at which thework must be done. On this night, according to Bridges,he,Micheli, and Pat Curtis, the apprentice, were tyingthe aforementioned wall form,, with Bridges working asthe feeder,Micehli as the opposite outside man, andCurtis working inside the form. Bridges testified furtherthat he spoke just once to Jim Easter during work thatnight, that Easter simply asked if he was encounteringany problems, and that Bridges answered that he wasnot. In this regard, however, Bridges later admitted thatalthough he had worked at heights previously, he haddone so standing on a scaffolding and had never workedsolely supported by a safety belt. Further, Bridges admit-ted that Micheli and Curtis accused him of working tooslowly that night; however, he insisted that if any delaysoccurred, such were caused by the crews' laborer whowas slow in passing up materials to him.59 Notwithstand-ing this, Bridges also insisted that he was working as fastas someonewith experience in that type of work.Contrary to Bridges, Easter testified to a far differentversion of the events of that night. Contradicting theformer, Easter stated that he assigned Micheli to be thefeeder, that Bridges was designated as the other outsideman, and that the, latter's work consisted only of theplacing of cat-heads over the doaker rod ends that pro-truded from his side of the wall form.6 ° Further, accord-ing to_ Easter, early on it became rather obvious to himthat Bridges was extremely nervous working at heightswhile supported solely by his safety belt. Thus, Easterobserved Bridges constantly trying to work while hold-ing onto the slim soldiers, the protruding 4 by 4 blocks59Bridges testified that the slow work of the laborer caused bothCurtis and Micheli to yell to him from time to time,"Come on, let's go."However, according to, Bridges,neither of them could observe how thelaborer was working; therefore,all they could know was that there wassome slowness,with someone at fault.60 Easter testified in a contradictory manner as to why Bridges wasassigned to work as the "other" outside man, this night.Initially,Easteraverred that he had no idea of Bridges' capabilities and that he assignedBridges to that position as "somebody had to do it and nobody was onthe ground...I figured he'd be all right to do it." Later, Easter testi-fied that he formed the opinion from observing Bridges' work the previ-ous day that other workers were more capable. Also, Bridges allegedlytold him that "he had never been around like [Respondent's]" beforeAc-cordingly,he did not give Bridges the feeder job because "I figured Ihad three of four. . .people a little bit more capable than he was "Bridges specifically demed informing Easter that he had never workedon such a job as the crusher job that night.of wood. This, in turn, caused Bridges to be unable tocatch the metal cat-heads that were being passed up tohim by the laborer. The resulting work delaysnecessitat-ed Easter to speak to Bridges twice: "I told him to looseof that slim soldier with his arms and hands, and leanback on the belt, and ... catch the material the laborerwas passing up to him." Bridges replied each time thathe would try. Besides the -latter's perceived nervousnessworking off the safety belt, Easter stated that he ob-served Bridges having difficulty with the hand signalsnecessary for signaling the crane operator, during the"flying" of the wall formpanels.Accordingly, becausehe allegedly believed that Bridges' nervousness at heightscould possibly endanger the other crewmembers, Easterfurther testified that he decided to speak to Bridgesduring the crews' break,period in the job shack. "I askedBridges if he would transfer back to the day shift andwork on the ground . . . because he was too nervousand he was a threat to my people- below him."61 Bridgessaidno as"he would feel like a pussy if he took a trans-fer . . . . He wanted, to tough it out." Easter next of-fered Bridges the inside man job; Bridges also refusedthis job, saying "he wanted to tough it out and be a man...." Nothing more was said. Finally, as to the contentof Bridges' testimony, Easter denied both that the labor-er caused any delays that night and that Bridges men-tioned this to him. Called as a rebuttal witness, Bridges,for his part, denied the occurrence and the substance ofthe alleged break period conversation between Easterand himself, and he also denied any conversations withEaster regarding signals for the flying of panels or prob-lems in that regard.Inanyevent, the night crews' shift ended at 11:30 thatnight, and everyone returned to the dry camp. Bridgestestified that he wandered over to Micheli's trailer andthatwhile standing outside, he heard several peoplespeaking about him. In particular, Micheli opined thatBridgeswas just too slow, and the apprentice, PatCurtis, said that if Bridges could not do the work, heshould letsomeone elsedo it and leave. At that point,according to Bridges, he entered the trailer, saying thatif there was talk about the crew, it should be in the pres-ence of all of them in the open. Easter then said that thediscussionwas closed and that he had made a decisionthat because Curtis had more experience working outsideoff a safety belt, he was going to put Bridges inside for 2or 3 weeks until he was familiar with the work. Bridgesresponded that he could do the job and that he thoughthe had done a good job that night. Easter agreed butsaid he would still put Bridges inside so that-he could fa-miliarizehimselfwith the work. Bridges specificallydenied refusing this change in work duties, and stated61During cross-examination,Easter altered his testimony regardingBridgestransferring to the day shift: "I believe I told him I'd help himtransfer because he was good on the ground." He was also able to -recalltelling Bridges that "he was too scared to work above, and he was dan-gerous.Unless he'd get shaped up, he couldn't handle the job and Iwanted him out of there." BUCK BROWN CONTRACTING CO.511that the meeting ended with Easter saying Aiton III washappy with the crews' work that night.62Bridgesnext testified that as the crewmembers report-ed to the jobsite for work on the afternoon of May 14, itbegan to rain. Observing the weather Easter informedthe crew that- he and Aiton III were going to check onthe condition of the workarea.While awaiting theirreturn, Bridges noticed Robert Kelly speaking to anothercarpenter in the vicinity of the office trailer.63 Kellycame over to Bridges and informed him of his termina-tion.After a fewminutes,Easter returned and walkedover to where Kelly and Bridges were standing. Bridgesintroduced Easter to Kelly and inquired whether Kellycould be hired for the night crew. Easter asked why, andBridges responded that Kelly had just been laid off andBridges thought Easter could utilize Kelly on his crew.Easter replied that he would get back to Bridges aftertelling the others that there would be no working thatday. Ten minutes later Easter returned and said to KellY,"I can't do nothing for you, son.... I'm sorry, but I'vegot a new crew here and I don't want any problems."Thereupon, according to Bridges, he (Bridges) askedwhat if he spoke to 'Lively. Easter -replied,-"I wouldn'tadvise going over my head." Kelly, during his testimony,recalled this conversation, stating that after he ap-proached Bridges that afternoon and informed him of thedischarge, the latter introduced him to Easter. Bridgessaid to Easter, that Kelly was a good carpenter and thatalthough he had been let go, he could work on anothercrew. :'Easter replied that he would return after informingthe rest of the crew that-they would not be working thatafternoon.He soon returned and said to Kelly, "Well,sorry Bob. I'm a new foreman and T don't want to getinvolved." Bridges thereupon said that Kelly shouldspeak to Lively; Easter became upset, asking whetherBridges was trying to go over his head. Bridges said no,and, Kelly recalled, the conversation ended.6482Mentioning nothing during direct examination, Easter was able torecall,during cross-examination,that on returningto the drycamp thatnight,the entire crew met in Michell's trailer,drinking coffee or beer,and that,Bridges walked in 5 minutes after the conversation began. Ac-cording to Easter,the entire crew was in the process of complainingaboutBridges'job performance when the latter entered and said that hedid not like people talking behind his back.After various crewmembersinsisted that Bridges transferto days,Easter renewed his offer to Bridgesto workinside the form.Bridges said "he'd feel like an idiot...to takea transfer like that.He wanted to tough it out,if he could."No more wassaid.63 Therecord establishes that Kelly had been fired by Don Davis ap-proximately an hour earlier;however, after speakingto AitonJr. and JimJoy, Kelly had been given permission to seek a position on another crew.Thus,Kelly spent the remainder of the afternoon speaking to other fore-men asto whetherthey could use him on their crews. Aiton Jr. corrobo-rated Kelly as to this granting of permission to seek employment withother foremen.64 Easter testified regarding this conversation during cross-examina-tion.While informing the crew that no work was to be done on May 14,according to Easter, he was introducedtoKelly byBridges.Then,Bridges asked Easterto try tofit Kelly onto his crew.Easter replied thathe could not use Kelly as the latter had been laid off by another foremanand Easter did not want to intervene and as Easter did not want anyproblems on his crew.Bridges responded that Easter testified that they1were going to "wobble" (strike) the job.Asked what he meant by not wanting any problems, Easter explained,"[Kelly]had been laid by another foreman,and . , . if I hired him on mycrew,[such] ... would cause dissension between the other foremen andmyself.... .Bridges,who had driven himself to the jobsite thatday, returned to the dry camp with Kelly. According toBridges, he and Kelly had a conversation with Micheli infront of thelatter's trailershortly thereafter. Kelly, whowas upset over his termination, announced that "`I'mgoing to throw a wildcat on this job."' Bridges addedthat he would not cross the picket line; however, Micheliresponded that he would run right over Kelly, becausehe wanted to keep his job. Micheli, then, left the othersand walked towardhis trailer.Accordingto Bridges, hehad previously noticed that Easter's car was parked out-sideMicheli's trailer, and he askedKellywhetheranyone else was in the vehicle. Kelly replied that Easterhad entered it awhile ago.65 Later that- afternoonBridges,learned that Kelly had no'means of returning to'Las Vegas. Thus, at 6:30 p.m. Bridges went to Easter'strailer and said to the latter that he would The takingKelly back to Las Vegas and would return in time forwork the next day. Easter asked whether Kelly was sup-porting him. Bridges denied it, saying Kelly was a friendand because he did -lot have a car, Bridges would drivehim back to Las Vegas. Easter asked, "What, are youqueer for the guy or something?" Bridges repeated thatKelly was just a friend, and Easter responded, "Lookson . . . . You want to work on my crew, , , . you stayout of other people's business." Bridges protested that heliked working for Easter and that all he was doing wasgiving Kelly a ride home. Easter said okay but that ifBridges failed to return, Easter would find someone else.Bridges replied that he would be back in time for workthe next afternoon and nothing more was said. -Bridges testified that he drove Kelly to Las Vegas andthat he returned early enough to report on time for workon' May 15. Shortly after arriving on the jobsite, he wasapproached by Easter whoannouncedthat he had laidBridges off at 7 a.m. that day. Angered, Bridges said thatEaster should have telephoned him in Las Vegas so thathe would not have had' to return to Tonopah. Then,Bridges asked why Easter laid him off. Easter replied,"You seem to have a problem." Bridges, asked Easter toexplain, and the latter said, "You know ' what I mean....And I don't want no problems on my job."Bridges responded that if the foremen continued to givesuch "crap" to the carpenters,' there could be a wildcatstrike.Easter replied, "To hell with your wildcat strike.Get the hell off my job."Easter saidnothing more anddid not give Bridges a termination notice. Bridges leftEaster and a few moments later encountered Aiton IIInear the office trailer. During their conversation, whichI have previously described, Bridges asked him "`Wasn'tmy work satisfactory?' He says, `That's 'not the point. IBridges denied threatening Easter with a wildcat strike prior to his ter-mination65 Kelly contradicted Bridges in this regard.Thus, the former testifiedthat on returning to the dry camp, he spoke to a group of several carpen-ters, including the entire night crewandJim Easter, about possibly pick-eting the project Bridges said that he would honor the picket line, butMicheli said that he would runover Kell y. Afterlistening,to all this,Easter walked away just as Kelly and,Micheli began arguing and wentinto the trailer of a memberof thenight crew. Easter failed to denyeither version of thisincident 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave to back my foremen up. . . . Anyone that createsany problems from now on is going down the road.1"66The record establishes that regarding the decision toterminate Bridges and the rationale for the action, Re-spondent's evidence is contradictory and utterly confus-ing.As to the former,under questioning by me duringredirect examination,Easter stated that at the conclusionof the night crews'shift on May 13, he knew that some-thing had to be done about Bridges but that "I hadn'tmade up my attitude." Moments later, however,Easterevidently made up his mind,as he testified that the deci-siontodischargeBridgeswasmade"thatfirstnight. . . . But I wanted to talk to my supervisor." Re-minded that on May 13 rather than mentioning possibledischarge to Bridges,he spoke only in terms of transfer-ring Bridges to another crew or placing him inside thewall forms and asked again whether the discharge deci-sion was reached that night.Easter altered his testimony,stating,"Not really then... .The following day... .Around noon...."The foregoing must be contrastedwith Easter's admission during cross-examination that,notwithstanding Bridges'apparent refusal on the previ-ous night to accept either of-the aforementioned alterna-tives,on May 14,prior to work that night,Easter had noreason to believe that Bridges would not work where hewas instructed to work:"I believe he would have triedit,yes."Nevertheless,and more supportive of his latertestimony,according to Easter, he spoke to Aiton III,concerning Bridges,while they inspected the nightcrew's assigned work area that afternoon."I approached[Aiton III] and told him I thought I was going to haveto make some changes in my crew-that I couldn't useBridges on my crew."According to Easter,Aiton III re-sponded that the former should go ahead and terminateBridges if that was what Easter wanted to do. Aiton IIIdid not corroborate this conversation.Easter testified during direct examination that, afterbeing informed that it would not work that afternoon(May 14) and on returning to the dry camp,the membersof the crew,including Bridges,and Easter met in BobMicheli's trailer.According to Easter, every other crew-member expressed the hope that he would transferBridges because no one wanted to work around him as"they were scared that he would drop something." Infrontof the other crewmembers,Easter turned toBridges and said"that I couldn't use him, and he wouldhave to transfer."Bridges responded that"he would gotoLas Vegas that evening and come back and thinkabout it.And I asked him, I said, `Well, I can get yourcheck now.'But he proceeded to come to Las Vegaswithout picking up his check."Thereupon,Easter fur-ther testified, because Bridges refused all alternative jobsoffered to him, he went to Jim Joy that evening and "Iasked him for Mr.Bridges' check."Later,during his aforementioned questioning by meand redirect examination,Bridges reaffirmed the crewmeeting in Micheli's trailer after the crew returned fromthe jobsite on the afternoon of May 14 but denied any66Although he testified extensively at the hearing, Aiton III did notdeny this conversation,and I previously credited Bridges as to what wassaid.conversation with Wendell Bridges as "he was alreadygone. . . .Bridges wasn't there.He left for-Las Vegas... at 3:30.As soon as I talked with him at the jobsite."Reminded of his earlier testimony,Easter quickly re-called that Bridgeshadbeen present and that he toldBridges to take his final check with him back to LasVegas so that he would not have to return to Tonopah.Thereupon,Easter contradicted his prior version of themeeting,testifying that Bridges said, "I'll try to -get atransfer when I get back from Las Vegas."As with thislatter response,Easter had changed the circumstances,resulting from that meeting, he was asked to explainwhy, with Bridges now willing to leave his crew, hewent to Jim Joy to request Bridges' termination-`Be-cause when he left to go to Las Vegas,he didn't comeback till after the job-we'd already been working anhour or two."Informed that this last response did not atallcomport with the facts as previously-developed,Easter once again changed his testimony,stating, "Hedidn't even give me a good response.He said,`I'm goingto Las Vegas and I'll see you later."'Concerning the reason for Bridges'termination,Eastertestified that he instructed Jim Joy on the evening ofMay 14 to place"unsafe"as the reason for the discharge:"He asked me why, and I told him he,was unsafe to mycrew." Joy informed Easter that Bridges'final check anda termination notice would be prepared and be ready by7 a.m. the next day (May 15).Despite these rather ex-plicit instructions,for some reason,Respondent hasnever seemed to understand the real reason for Bridges'termination.Thus, the next morning when,according toEaster, he went into the office trailer and Office Manag-er Flinchum handed him=a termination notice for Bridgeswhich notice gave as a reason,"drunk on the -job."Easter stated that he immediately returned the notice toFlinchum and asked,him to issue,a new terminationnotice, reading"for safety reasons . . . ." ContradictingEaster, Flinchum testified-that either Aiton Jr. or JoeLively instructed him on May 13 to prepare a termina-tion notice for Bridges,reading"too slow,poor work."Accordingly,he prepared a termination notice forBridges,which was received into the record as Respond-ent's Exhibit 22 and which contains a checkmark next tothe notation"Too slow-poor work."Further,Flinchumspecifically denied preparing any termination notice forBridges,stating that the latter,was drinking on the job.In contrast to this testimony,Easter averred,, "I terminat-ed . . . Wendell Bridges because he was . . . not tooslow, but unsafe."Finally,and further confusing theexact reason for Bridges'termination,isRespondent'sExhibit 24,a document prepared by Flinchum,and whichis a list of all discharged employees and the reasons forsuch;next to his name the reason for Bridges' termina-tion reads:"Not qualified."Whatever the' reason for his termination, Bridges wasterminated by Easter on May 15.The latter testified thatBridges arrived at the jobsite at 5 p.m., 2 hours late, andthat he immediately spoke to Bridges, telling the latterthat he was being,discharged because he was "unsafe."Bridges"got a little belligerent" and said"that he was BUCK BROWNCONTRACTING CO.goingtowobble the job."Easter replied,"Wobble bedamned.I could care less."s 7 -2.AnalysisThe consolidated amended complaint alleges that Re-spondent terminated Wendell Bridges in violation of Sec-tion 8(a)(1) and (3) of the Act. In support, the GeneralCounsel argues that Bridges engaged in protected con-certed activities during his brief period of employmentby Respondent (complaining to Lively about being as-signed to the night crew and about having to work lessthan a 10-hour shift, attempting to gain the reinstatementof Kelly, and supporting Kelly in a threatened wildcatstrike) and that Easter exhibited unlawful animus regard-ing Bridges' aforementioned activities. In contrast, Re-spondentminimizesthe extent of whatever protected ac-tivities inwhich Bridges may have engaged and assertsthat Easter exhibited no unlawfulanimus in-his conducttoward Bridges. Further, counsel for Respondent con-tends that Bridges was terminated for legitimate rea-sons-unsafe work.-Analysis of the record discloses that not only didBridges engage in protected concerted activities duringhis brief tenure of employment with Respondent but alsothatRespondent was well aware of the extent of andnature of Bridges' activities. Initially; although Bridgesdid not so testify, Easter admitted that on the night ofMay 12, Bridges informed him that Bridges intended togo over Easter's head and complain directly to JoeLively about having been assigned to the night crew. Inthis regard, the record discloses, and it was uncontro-verted, that earlier in the day Bridges had agreed towork the night crew on an experimental basis, that atsome point in the evening he was informed by Bob Mi-cheli that the night crew was to work less than a 10-hourshift, that Bridges became angered by this information,and that early the next morning (May 13) he had aheated conversation with Lively on the subject of thenight crews' hours of work. Throughout hisentiretesti-mony, James Easter impressed me as being a contradicto-ry and utterly dishonest witness who did not know themeaning of candor, and, except for inadvertent admis-sions or when corroborated by others, I do not rely onhis-testimony. Based on the foregoing, and the record asawhole, I believe that 'Bridges did, indeed, informEaster, on the night of May 12, that he was going tocomplain directly to Lively the next day but that thesubject matter was going to be the night crews' hours ofwork-not Bridges' assignment to that crew and thatEaster's testimony is nothing more than a "cover-up" ofthe true nature of that conversation. Although not amatter covered by theUnion'scollective-bargainingagreement, the matter of the night crews' hours of workwas a matter of urgent and common concern to all thoseon the crew, and when Bridges, who, I previously statedwas a candid and forthright witness as to all matters,complained to Joe Lively concerning this issue, he en-gaged in protected concerted activities.Cal-Wafts Inc.,X67 I grant the General Counsel's motion to correct the transcript inthis regard.,513supra;Rose's Stores,supra;Air Surrey Corp.,supra.ssFurther, although there is no record evidence that Easterwas aware that Bridgesactuallyspoke to Lively, therecord does warrant the conclusion that on May 12Easter was aware that Bridgesintendedto go over Eas-ter's head and do so the next day.Next, all witnesses are in agreement that on May 14Bridges sought Easter's consent to employ Robert Kellyon the night crew and I credit Bridges that he threatenedto take the matter over Easter's head and directly toLively. Further, by his own admission, Easter refused toemploy Robert Kelly, stating that he wanted no "prob-lems" on his crew.69 There can be no doubt that. Bridgesengaged in conduct protected by Section 7 of the Act inmaking this request on Kelly's behalf. Thus, notwith-standing that the latter had just been terminated by Re-spondent, such termination was, I have previously con-cluded, unlawful, and Kelly, therefore, remained as anemployee of Respondent. Even ifnotunlawfully dis-charged, Kelly must be viewed as a potential employeeinasmuch as, with management's admitted assent, Kellywas diligently engaged in seeking employment on car-penter crews, supervised by all foremen, other than DonDavis. In this context, Bridges'requestthat EasteremployKelly on his crew is directly analogous to an employee'sprotestto a supervisor regarding thedischargeof a fellowemployee-conduct that the Board and courts consideras within the protection of Section 7 of the Act.NLRBv.John S. Swift Co.,277 F.2d 641, 645-646 (7th Cir.1960);Auto-Truck Federal Credit Union,232 NLRB 1024,1028 (1977).Further, the definition of "employee,"within the meaning of Section 2(3) of the Act, has tradi-tionally been viewed as broad enough to encompass po-tential employees.Phelps Dodge Corp. v. 1VLRB,313 U.S.177 (1941);,PioneerPrinters,201NLRB 900 (1973).Therefore, Bridges' request, on behalf of Kelly, was pro-tected and concerted in nature. Finally, as to this May 14conversation, although denied by Bridges, and of importin characterizing the latter's conduct, is Easter's admis-sion,which I credit, that Bridges threatened that "they"were going to strike the project-the comment comingimmediately after Easter refused to hire Kelly on hiscrew. It is gainsaid that a strike, or concerted work stop-page, in protest of the discharge of a fellow employeeconstitutes protected concerted activity.Go-Lightly Foot-wear, Inc.,251 NLRB 42 (1980);Diagnostic Center Hospi-talCorp. of Texas,228 NLRB 1215 (1971). In agreementwith ' the General Counsel, taking into account its con-text, the conclusion is warranted that Easter could onlyhave taken ' Bridges' threat as a protest' of Kelly's dis-charge or, at least, as a statement of support for such a68 I do not believe that Bridges engaged in protected concerted activi-tieswhen he complainedto Livelyon theafternoonof May 12 about hisassignment to the night crew. Such appears to have been,by Bridges'own admission,a personal complaint about a matter of concern only tohimself I agree with Respondent in this regard.InkedRibbon Corp.,241NLRB 7, 12 (1979).69 1 place no particular significance on the the reason for Easter's re-fusalexcept to, the extent such reflects on his overall attitude towardsBridges. 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprotest-conduct protected by Section 7 of the Act.AMP, Incorporated,218 NLRB 33, 36 (1975).70Having established that Bridges engaged in protectedconcerted activities, however limited, and that Respond-ent, through Bridges, was aware of, or suspected, suchconduct, I believe that the record establishes, and theGeneral Counsel has proved, that Jim Easter, a newlyappointed foreman and admittedly afraid of "problems"caused by his crew, harbored animus toward Bridges be-cause the latter apparently went over his head and com-plained directly to Lively about the crews' hours and hesupported Robert Kelly, who had recentlybeen termi-nated by anotherforeman, and that Easter's terminationof Bridges resulted from same. As to this, I initially notethe ample-and well documented-evidence of Respond-ent's unlawful animus toward'all union members,particu-larly those who protested perceived problems with theirterms and conditions of employment. Specifically as toBridges, as between himself and Easter, I credit the testi-mony of Bridges regarding the late afternoon or earlyevening conversation` of May 14 (during which Bridgesinformed Easter that he was leaving in order to driveKelly back to Las Vegas), and the discharge conversationof May 15. Further, I view Bridges' uncontroverted con-versation with Aiton III, immediately after his discharge,as revealing the exact nature of Respondent's unlawfulanimus toward him. Thus, during, their- early evening,May 14 conversation, Easter accused Bridges of being"queer" for Kelly and warned him that in order toremain onhis crew, Bridges should "stay out of otherpeople's business." Clearly, this was nothing less than athinly veiled threat of discharge if Bridges continued tosupport Kelly-conduct protected by Section 7 of theAct. Next, during their discharge conversation on May15, - Easter asserted that Bridges had a "problem" andthat he wanted "no problems" on his crew. That Easter,who averred that he wanted to avoid conflicts withother supervisors, quite obviously was again referring toBridges' protected concerted activities and not to the tat-ter's job performance is clear from the subsequent com-ments of Aiton III, regarding the fact that Bridges' workwasnot anissueor cause of his discharge: "That's notthe point . . . . Anyone that creates anyproblemsfromnow on ' is ' going , down the road." (Emphasis added.)There can be only one inference drawn from, the afore-mentioned-that- Bridges' problem was having engagedin protected concerted activity and that he was terminat-ed for having so participated.Turning-next to whether Respondent has establishedthat Bridges would have been terminated notwithstand-ing having engaged in conduct protected by Section 7 ofthe Act, I note that Respondent's defense rests solely onthe testimony, of Jim Easter and conclude, based on mybelief that his demeanor was that of an untruthful wit-ness, that this defense is nothing more than a sham andpretextual in nature. In this regard, I credit the testimony70 I place no reliance on the alleged strike comments by Bridges, insupport of Kelly, back at the dry camp on May 14. I do not do so par-ticularlybecause it cannot be definitely established that Easter waspresent to hear, or even became aware of,anything said by Bridges.Thus, I note the contradictory testimony of-Bridges and Kelly and donot believe thatanyconclusions may be drawn therefrom.of Bridges regarding his work and the events of thenight of May 13, his only work on the night crew. Thus,Ibelieve that Bridges,Micheli, and Curtis performedthat work of tying a wall form for an inside wall of thecrusher building; that Bridges was assigned to, andworked, the feeder position; that although inexperiencedat such work while supported only by means of a safetybelt, Bridges did not cause any `unnecessary delays in therate of work that night; and that although Micheli andCurtismay have believed work- was progressing moreslowly than normal, such was the fault of the 'crews' la-borer, a fact about which Micheli and Curtis were un-aware. Notwithstanding Bridges' testimony, Easter insist-ed that his decision to terminate the former was basedsolely on his observation that Bridges was an "unsafe"worker. However, despite Easter's consistent testimony,the record, as a whole, is utterly contradictory on thispoint. Although Easter maintained that he informed bothJames Joy and Robert, Flinchum, the office manager,that "unsafe" was the reason for Bridges' discharge, suchdid, and does, not appear on any of Respondent's docu-mentation of the termination. Rather, two terminationnotices were prepared for Bridges; the first asserted thatBridges had been, drinking on the job and the secondlisted as the discharge reason: "too slow-poor work."Further, in a document that was prepared expressly forthe hearing, Bridges is listed as having been dischargedfor being "not qualified." Moreover, Flinchum's testimo-ny directly contradicted that of Easter. Thus, althoughthe latter says he specifically instructed Joy to list unsafeas to the discharge reason, Flinchum stated that eitherJoy or Aiton Jr. instructed him to list "too slow-poorwork" as the rationale. Also, despite Easter's testimonyto the contrary, Flinchum specifically denied ever pre-paring a termination notice for Bridges,, which, noticelisted drinking while working as the reason.Besides the aforementioned problems with the ration-ale for Bridges', termination, Easter's testimony concern-ing his decision-making process was contradictory, con-fusing, and uncorroborated. Thus, not only did Eastercontradict himself as to when he decided that Bridgesmustbe terminated (was that decision reached on thenight of May 13, at 12 noon on May 14, or at approxi-mately 6 p.m. on May 14) but also he was contradictoryas to what Bridges supposedly -said at the alleged crewmeeting on May 14, which comment, according toEaster, precipitated,his request to Joy for Bridges'.termi-nation (of course, at one point Easter denied the former'spresence at the meeting). Also Easter, contradicted him-selfas to exactly why he went to Joy,on May, 14 withthe aforementioned request, at one point testifying thathis rationale was that Bridges' absence left him a workershort, on his crew-a -reason that would place the dis-charge decision subsequent to 3p.m. on May 15. Fur-ther, I credit Bridges' testimony, that he never refusedEaster's offer, after work on May 13, to move him insidethe wall forms during the tying process, noting that Eas-te{'s admission,that prior to work on May 14, he be-lievedBridgeswould accept whatever work was as-signed to him, corroborates Bridges as to that point.Bearing in mind the admission, I fail to understand Eas- BUCK BROWN CONTRACTING CO.ter's assertion that he was forced to seek Bridges' termi-nation because the latter refused to accept any job alter-natives that Easter offered. Finally, although Easter as-serted that he discussed the termination of Bridges withAiton III prior to learning of Bridges' support for Kelly,Aiton III, despite extensive testimony, failed to corrobo-rate Easter on this point, `permitting the inference that hewould not have corroborated Easter.Accordingly, inasmuch as Respondent's defense ap-pears to be a sham and pretextual, the inference is per-missible, indeed, warranted that the true motive for thetermination of Wendell Bridges is one that Respondentsought to conceal-his protected concerted activities.Shattuck Denn Mining Corp. v. NLRB,362 F.2d 466, 470(9thCir. 1966); J.P.Stevens & Co..,247 NLRB 420(1980). In these circumstances, I' conclude that the termi-nation of Bridges was violative of Section 8(a)(1) of theAct.71E. The Discharges of David M. Doran and John,R.Angle1.The factsDavid Doran, who is a carpenter by trade and amember of the Union,was amongthe initial group ofcarpenters hired by Respondent for work at the mineproject in Tonopah-startingto work about April 1. Ini-tially,Doran wasassignedtowork in the yard areawhere he constructed wall forms under the direct super-vision of Joe Lively. While under the latter's supervision,Doran and another carpenter, Don Jackson, continuallycomplained about Lively's propensity to performcarpen-terwork despite a contractual prohibitionagainst such.These complaintsculminatedinLively threatening toterminateboth Doran and Jackson if they continued tocomplain in that regard.72 At 'some point in April, Jack-son was promoted to a foreman position, and Doran wasassignedto his crew. After Jackson resigned his positionin early May, Doranwas assignedto work on the car-penter crew at thereclaim tunnels,under the supervisionof Bruce Alford. According to Doran, the reclaim tun-nels crew consisted of himself, John Angle, MitchelGetz, Bob Steadman, and JohnSteadman.The record establishes that Aiton III was appointed tothe position, of superintendent, in overall charge of thereclaim tunnels area,on approximately May 1, Accord-ing to Doran, from the day of his own assignment to Al-'ford's crew until his termination on May 30, he observedAiton III, in violation of the Union's collective-bargain-ing agreement,giving work orders directly to carpenterson eight or nine differentoccasions.Doran further testi-fied that he complained to Mike Herndon regarding theconduct of Aiton III "a couple oftimes."Unable torecallspecificallywho,Herndon testified that "the71Although he clearly engaged in protected concerted activities andwas discharged for same, 'there is no evidencethatBridges engaged inunion activities.,Accordingly,I shall dismissthatportion of the consoli-dated amended complaint,alleging that Respondent violated Sec 8(a)(3)of the Act by that conduct..72 The exact wording of Lively's threat to Doran and Jackson and the'surrounding circumstances were more fully set forth and analyzed earlierin the instant decision515whole crew down at thereclaim area" on various occa-sions complained about directsupervisionby Aiton III.Thereafter,without identifying the source of the com-plaints,Herndon hadtwo separateconversationswithAitonIII regardingthat subject.During one conversa-tion,according to Herndon, Aiton III asked why hecould not directlysupervisethe carpenters at thereclaimtunnels' as by doing so, he would avoid wasting timesearching for Bruce Alford. Although not disputing thislogic,Herndon explained that Aiton III was wrong, thatthe chainof command,as set forth in the contract,would be broken, and that the crewmembers worked fortheir foremen.NotwithstandingHerndon's admonition, the recorddiscloses that on May 28, AitonIII assumedsupervisionof the reclaimtunnels crewfrom Alford and directed itswork for the entire day. According to Aiton III, afterhaving observed the work of that crew for a 2-weekperiod, he believed that its production was not at an ac-ceptable level; however, he was, notsure,whether thisproduction failure was the fault of the crew or of theforeman. Accordingly, "I then spent one full dayactual-ly supervising the crew on my own and giving themorders."Concluding that the carpenters on the crewwere working "in a very efficient manner," he decidedthat Alford was at fault and that he should be replaced.That he acted in violation of the Union"s collective-bar-gaining agreementdoes not appear to have been a con-cern to Aiton III..In any event, according to Doran, he reported forwork on May 29 at 6 p.m. at which time Alton III "gavea little speech before we went to work. He apologized.He said, 'Guys, I'm sorry I had to take over for the day,but I had to find out who was screwing up, you or yourboss."' After commending the crew on doing, a good job,Aiton III announced that a new foreman wouldbe trans-ferred to the reclaimtunnels area.As the shortmeetingconcluded, Doran testified, "I confronted him and toldhim that there was no excuse for breakingour unionrules,because ourunion'sweakenough the way it is.And he just stormed off." John Angle, who is a memberof the Union and had been working on the Tonopah job-site sinceMay 1 (at all times on the reclaim tunnelscrew), 7 a testified that on the day after he supervised the72 Angle testified that on the morning of May 21, Aiton III asked forvolunteers from the reclaim tunnels crew to help in an emergency situa-tion at the crusher building work area at which,with a concrete pourscheduled to occur that day, problems arose with the wall forms. AitonIII told the employees that "if we would come with him right then, hewould pay us for our break." Angle, who believed that the union con-tract requires payment whenever members are forced to work throughthe normal break period, Getz and John Steadman volunteered to help,and the record discloses thattheyworked without morning or lunchbreaks, bracing a wall form while the'concrete pour progressed. Aftercompleting their work and taking lunch breaks,Angle and the others re-turned to the reclaim tunnels area where, in the presence of the entirecrew,according to Angle, he complained about the conditions underwhich the three employees worked and demanded extra wages for work-ing through the morning and lunch breaks.BruceAlfordreplied that hewould check with management.Angle further testified that he spoke to Alford that night in the drycamp and on,at least, three or four other occasions regarding his demandfor payment for the missed morning and lunch breaks on May 21.He fur-Continued 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcrew, Aiton III spoke to the carpenters prior to workand apologized for what he did the day before. Aiton IIIsaid there been trouble at the reclaimtunnels;,that, atfirst, he believed the problem was the fault of the crew;but that now he realized that the problem resulted fromAlfordbeing a"poor" foreman. After instructing themen to commence working, Aiton III was approachedby Doran, who said that the crew was not supposed totake orders, from Aiton III because he was a superintend-ent.That latter replied "that he would geta foreman."According to Angle, Aiton III "wasn'thappy" inasmuchas he abruptly broke off the conversation and walkedaway.Recallingthat he spoke to each crewmember indi-vidually rather than to the reclaimtunnels crew as awhole, Aiton III testified that he explained to each car-penter what the, problem was and what he intended todo as asolution.According to Aiton III, he so spoke toDoran, and the latter replied, "I don't feel you have anybusinessrunning the crew." He responded "that I had todo 'it to make sure that the crew itself was not at fault."Aiton III further testified that Doran indicated his agree-ment, and Aiton III walked away. The record furtherdiscloses that John P. HendershotJr. assumedthe role offoreman over ' the reclaim tunnels carpenter crew thatday at approximatelynoontime.The record reveals that on the next day (May 30)Doran and Angle,were assignedto "pour watch" dutyand that such required them to work through the normallunch hour. The concrete pour was not completed untilapproximately 12:45 p.m., at which time both employeestook their lunch breaks, eating together in back of the re-claim tunnelsjob shack.74 Doran testified that for lunch,he ate a hamburger and drank A & W root beer from acan but that he did not observe whatever Angle ate ordrank.According to Doran, 10 or 15 minutes into thebreak period,, Aiton III approached and asked what theywere doing. Doran replied that they were eating lunchas their pour watch had been completed. Aiton III askedwhere they were supposed to go after lunch, and afterboth men responded that they did not know; the superin-tendent replied that he would send Hendershot overwith instructions.75 Aiton III then left where Doran andAngie wereeating,and 10 minutes later, Hendershotcame over to' them and ordered them to helpconstruct ascaffolding,which was necessary for work on a footingof the radial arm stacker. Regarding the lunch break thatday,Doran denied drinking any sort of alcoholic bever-age. Regardingwhat he consumed for lunch, John Angletestified, that he ate - a. hamburger and drank Gatoradefrom a can, which was enclosed in a styrofoam cooler.ther characterizedAlfordas not only never appearing upset at Angle'scomplaints but also as agreeingwith the validity of Angle'sdemand. Fi-nally, approximately 5 days prior to Angle's termination on May 30,Alford informed Angle that Acton III had decided that "we would getpaid for the lunch but we wouldn'tget paid extra for the break."As faras can be determined from the record,the incident was closed.74 The record establishes that this job shack is located between thetwo reclaim tunnels and that it was regularly used by the members of thecrew for their luncheon breaks. Neither Doran nor Angle explained whyeach chose to eat lunch behind rather than inside the job shack this day.75Doran stated that while Aiton III spoke to them,both had theirluncheon food and drinks on the ground between them and that Aiton IIIsaid nothing about alcoholic beveragesAngle stated that although he noticed that Doran alsoate a hamburger, he -had no idea what beverage Dorandrank. According, to Angle, Hendershot was the first su-pervisor to come over to them. He -told Doran andAngle to help construct the scaffolding at the radial armstacker after they finished eating lunch, saying-nothingabout Doran and Angle drinking beer or any other alco-holic beverage. Hendershot left them, and, Angle furthertestified,15minutes later,Aiton III walked over towhere the two employees were seated. Angle continued,testifying that Aiton III spoke directly to Doran, thatAngle could not hear what was said because of the loudequipmentnoise,and that by the time of this conversa-tion, he and Doran had finishedeating-andreturned allthe luncheonmaterialsto their respective lunchboxes.Like Doran, Angle specifically denied drinking any alco-holic beverage with his lunch.Both Doran and Angle testified that after lunch andpursuant to Hendershot's instructions, they helped workon the wood scaffolding at theradial armstacker.76 Ac-cording to Doran, no more than15 minutesafter finish-ing lunch and while both he and Angle were workinghighon it,Aiton III drove up to the base of the struc-ture in a pickup truck and yelled up to them, "Guys, I'mgoing tohave to let you go." After instructing the twoemployees to go back to the office and to pick up theirfinal checks,Doran- asked Aiton III why hewas dis-charging them. The superintendent replied "Drinking onthe job," and he said that supervisory witnesses whowere on the hill saw them drinking. Thereupon, AitonIII drove off in the pickup truck. Doran further testifiedthat he did not deny this accusation,- averring, first, thathe had not time to do so as Aiton III drove off so quick-ly and, later,because"I figured it wouldn't-do any goodanyway." Doran added that he left the jobsite at ap-proximately 1:30 -p.m., after Jim :Joy gave, him his finalcheck. As with the lunch events, John Angle's recollec-tion of the scaffolding incident contradicts that of Doran.Thus, Angle testified that 15 minutes after- lunch andwhile he and Doran were working on the scaffolding,Aiton III drove up to the work i area in a pickup truckand motioned to Doran and Angle to come over to him.They did so, and "[Aiton III] was upset. He just got outof the truck and said `We are going to have to let yougo; get your tools."' He then told the two employees toget into the truck; they did so and were taken to theoffice trailer,where Angle received his final check. Ac-cording to Angle, while angry; Doran said-nothing when76The record establishes that in May 1980 the radial arm stacker,which rests on a series of concrete footings, was located on a hill, 10 to15 feet above the reclaim,tunnels job shack and facing--the rear of thebuilding.David Doran testified that the particular footing, atwhich thecrew was constructing the scaffolding,was located 50 feet from the backof the job shack.Dennis Jensen,the foremen who was supervising theconstruction of the scaffolding,testified that the footing was located inthe middle of the radial arm stacker,was , directly above thejob shack,and was 50 to¢0 feetfrom 'thebuilding. Aiton III corroborated Jensen asto the placement of the footing,estimating that such was 80 feet from thejob shack.The foregoingmustbe contrastedwiththe testimony of car-penter employee Mitchell Getz who stated',that the footmg,.on which thecrew was working on May 30,was the,second or third from the end (tothe left of center as-one faced the job shack)and was, 50yardsfrom theback of the job shack. BUCK BROWN CONTRACTING CO.517Aiton III terminated them, and he did not learn thereasonfor theirterminationsuntil told by Doran, whiledriving back to the drycamp,that they had been ob-served drinking on the job.7 7Respondent's defense,and justificationfor the termina-tion' of Doran and Angle,' is that both- were observeddrinking beer with their lunch on May 30,and, as such isdirectly prohibited by Respondent, the two employeeswere immediatelyterminated.78 Dennis Jensen,the fore-man over work on the radial arm stacker at that time,testified that on May 29, he ate his lunch in thereclaimtunnelsjob shack and that present and also eating lunchwere Doran, Angle, Mitchell Getz, Bob and John,Stead-man, and John Hendershot. He further testified that bothDoran and Anglewere drinkingbeer with their respec-tive lunches, that Doran was drinking Coors light beer(the "Silver Bullet"); and that Angle drank Pabst BlueRibbon beer. According to Jensen, neither he nor Hen-dershot commented on what he observed.' However,Hendershot, who isa member'of the Union, had workedon the jobsite since early May and had just been appoint-ed a foreman that day by Aiton III, and who admittedlydid not think beer with lunch was particularly harmful,testified that not, only did he observe Doran and Angledrinking beer during the lunch, but also he said rightthen to both, "Look don't do it in front of me. I just gotup here. It's company policy, you know. Any other time... you're going to -be sent down the road."79 As to71 Admittingthat he received a termination notice, Angle testified thathe was not interested in its contents as he was such a great distance fromLas Vegas.78 The record disclosedthat on being hired each individual,employedby Respondent at theTonopah Mineproject,was given by Respondent asheet of paperthat setforthvarious work-related andsafetyinformationand that required theemployee's signature at the bottom.Regarding-theconsumptionof alcoholicbeverages,the documentstates:"A WORD OFWARNING--Aman must be completely sober toSTAY ALIVEaroundconstruction equipment.We will not tolerate drinkingon thejobsite;don'tplan to sober up at work. We will not risk the lives ofour men onthe retardedreflexes of the man who has`had a couple."'Both Doranand Angleadmitted knowledgeof this rule.In this regard,Doran identi-fiedR. Exh. 14, whichis a copy of the aforementioned document andwhich bearshis signature.Anglewas shown a similar document, whichbeams' whatwas alleged as his signature but, he testified, was his name butnot his signature.Comparisonof thisalleged signaturewith asample ofAngle'shandwriting by me disclosedthatthe writing of Angle's name onRespondent's document was notdone by Angle.79During cross-examination,John Angletestified to a similar conver-sationbut under entirelydifferent circumstances.According to Angle,Hendershot was introduced as the new foremanto the entire crewafterlunchon May 29 and that laterin the afternoon,Anglewas standing nexttoMitchellGetz in the reclaim tunnels area while the latter had a con-versationwith Hendershot. "[Hendershot] said he. likesto drink abeer at lunch and he didn't see anything wrong withit,butwe shouldn't;make it publicized or get caught with it." Hendershotalso saidthat "hedidn't want tolose his positionby somebodyseeing usdrink." Under fur-ther questioning, Angle changed his version of Hendershot'swarning to,"If youare goingto drink beer,keep out of sight"and, finally, to, "Hesaid he didn'twant anybody seeingus drinking beer during lunch; itmight hinderhis job." Mitchell Getz,a carpenterby tradeand a memberof the Union,who had beenemployed byRespondent since May 1, testi-fied to athirdversion of this conversation.Accordingto Getz, early inthe morningon the day he assumed the position of foreman, while thecrewmembers were preparing for work,Hendershot spoke,ona varietyof subjects,among them.drinkingon thejob. He said "that there was acompany policy that there shouldbe no drinkingon the job; that hedidn'tmind,personally;and sothat, if wewere going to, we would haveto be very discreet and police thearea-getrid ofthe empties ...."whether either employee consumed beer with his lunchthat day, Angle admitted eating his lunch in the jobshack, stated that he ate a hamburger and drank a 7-Up,but had "no idea" who else was in the shack, whatDoran drank with his lunch, or whether anyone had beerwith his lunch that day. Doran could not recall whetherhe -drank beer with his lunch and did not know what, ifanything,Angle consumed during lunch,80In any event, Jensen testified that immediately afterlunch he pulled Hendershot aside "and told him that Iknew that we were working for; and if they would notonly fire them, they -would also fire us for letting themdrink .... [Hendershot] said he would take care of it.",According to Hendershot, Jensen did, indeed, speak tohim after lunch regarding beer drinking-"He said thiswas part of the problem that had been going on." What-ever, .having just been appointed as the reclaim tunnelscrew foreman and cognizant of work-related problems inthat area,81 Hendershot attempted to solve the perceivedproblem of beer drinking on that crew by speaking to''Mike Herndon later that afternoon. "And I told him, `Goup and say something to them. If they're going to do it,at least have sense to 'hide it because we've got a compa-ny policy; and the instant they're caught, they're goingto be fired. 82 That evening, Hendershot' also reportedthe beer drinking incident to Aiton III[. Although notidentifying the employees involved; Hendershot toldAiton III "just that the conversation happened, an inci-dent had happened, and what transpired of it." He con-cluded, "And if its [sic] caughtagain,that's all there is toit,then they're fired." Aitori III replied, "`Well, O.K.,that's fair .... you know next time, its you or them."'Aiton III corroborated the occurrence 01F such a conver-sation,- placing it late in the afternoon of May 29 andstating that Hendershot accused, the entire crew of drink-ing beer during lunch that day. According to Aiton III,Hendershot informed him that Hendershot warned thecrew not to be caught drinking again; Aiton IIl[ repliedthat in those circumstances, he Would not become in-volved.Notwithstanding his pledge, Aiton III testified. that onMay 30 at the exact time Doran and Angle were eatingtheir lunch behind the reclaim tunnels job shack, he' wasstanding at the radial arm stacker footing, on which80 Another alleged luncheon participant, Mitchell Getz,who "exhibit-ed" a detailedmemory as toother incidents,testified, "I've forgottenIsic]what I was doing on May 29."81According to Hendershot, at the time Alton III promoted him, theformer told him that "the job just wasn't going right,and he needed pro-duction ... .82 'Herndon corroborated Hendershot,testifying that one day at theend of May, the latter came to him and explainedthathe had just beenappointed as the foreman at the reclaim tunnels and that some membersof his crew had been drinking beer during lunch.Hendershot then askedHerndon to speak to the crewmembers and tell them that such wasagainst the company's rules and that they should not do it. Herndon fur-ther testified that the next day, he went over to the reclaim tunnels areaand spoke to the two employees who were on pour watch duty "I justexplained to them that the foreman had notified me that some of the menwere drinking,audit was illegal,and we'd signed a paper . . that wewouldn'tdrink on the job, and that they could be fired,if they werecaught".Herndon identified the two carpenters as Dave Doran and' BobSteadman and said that be could not recall speaking to John Angle.Doran and Angle specifically denied speaking to Herndon on May 30. 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDennis Jensen's crew was working.83 Jensen approachedand asked whether Aiton III was aware of what washappening behind the job shack. The latter, who hadbeen observing the work, "turned toward the job shackand saw Doran and Angle, sitting with their backs upagainst the shack and drinking beer.84 After Jensen sug-gested that if he wanted a better look, he should godown to the job' shack, Aiton III walked down the hillto the left of the job shack, through the reclaim tunnels,and around the front of the job shack, and came up towhereDoran and Angle were seated from behindthem.85 According to Aiton III, as he came around theside of the building, both, employees were holding beercans in their right hands; then, as each noticed Aiton III,he placed the can behind his legs.86 Also, both Doran88 The exact positions of Aiton III and Jensen are crucial to Respond-ent's defense.Thus, Angle testified that while he and Doran ate,lunch,the remainder of the crew was, at least, 300 yards away and the closestpersons to them were some surveyors,who were standing 75 yards away.Also,Hendershot testified that at approximately the same time thatDoran and Angle were eating lunch, he observed Aiton III with "awhole bunch of company officials . . . . up on top of the hill there, look-ing over the project out in our area."Hendershot stated that the group ofofficials had just completed an inspection of the concrete pour at theradial arm stacker and were"just standing there looking the site over."Hendershot further testified that the footings of this structure were at thebottom of this hill and that the job shack was at essentially the same levelas that of the radial arm stacker footings.Also, he testified that he wason the hill but the others were higher up than he; that there was an unob-structed view of the job shack from this hill; and that inasmuch as he wasworking at the time, Hendershot did not spend any significant amount oftime observing the company officials, Finally, Hendershot could notrecall seeing either Jensen or Aiton III at the footing of the radial armstacker.Mitchell Getz also testified regarding the positions of Jensen and AltonIIIwhile Doran-and Angle ate lunch on May 30. According to Getz, hewas working up on the scaffolding at the footings of the radial arm stack-er and that he observed Doran and Angle eating lunch behing the jobshack. At this time, Getz further testified, Alton III was "on the hill be-tween the stacker and the crusher." As to whether be observed Aiton IIIat the base of the footings,Getz averred that"I don'tremember" andthat"I did not see it"He was more specific as to Jensen,asserting thatthe latter was not,at that time,directingwork at the footing and thatGetz did not even see Jensen at that location while Doran and Angle atelunch.84 Asked how he knew what Doran and Angle were drinking from adistance away,Aiton III responded,"We could see the cans." Whenquestioned further by me,Aiton III identified the beer brand that Doranwas drinking'as Coors Regular Asked how he could be so sure, AitonIII averred that-the brand of beer is contained in a distinctive yellow can.As to Angle, Aiton III admitted,"I never did see Angle clearly."es Asked on cross-examination why he chose to have a closer look atwhat Doran and Anglewere doing,Alton IIIsaid,"Basicallyto actuallycatch them, say, red-handed,"and "I needed to make sure, yes, before Idischarged them." Pressed astowhy itwas necessary to catch Doranand Angle "red-handed," Aiton III responded, "For basically what we'regoing through now.It's not a matter of whether Mr.Joy believed me.It'sother persons that might get involved."Askedthe same questionagain,he answered,"Because I'm not in the habit of viewing somethingfrom a distance,not letting the individuals in question know anything andjust show up with their checks ....I obviously had to make it apparentto them...let them know I caught them."Finally,Aiton in deniedthat it was his desire to catch Doran and Angle red-handed.88Aiton III testified that prior to both Doran and" Angle hiding thecans behind their legs, he confirmed,in his mind,thatDoran was drink-ing from a Coors Regular beer can, recognizing"its color"and "the gen-eral configurations"on the label. However, as to Angle, Aiton III no-ticed only thathe was holding a "blue can," at thehearing admitting thathe didnotknow it was a beer can but that he just assumed the can was,in fact, a beer can as "the ..can I saw in his hand resembled a Pabstcan " Further,Aiton Hl denied that Angle's can was within a styrofoamcontainer.Later,during cross-examination,Aiton III became more posi-and Angle` were sitting, with Doran closest to Aiton IIIand Angle no more than 6 feet away. Confronting thetwo men, Aiton III further testified, "I said, `Gentlemen,we can't go for this drinking .... I know you've beenwarned yesterday by .. Hendershot, and - we can't gofor it' ... Doran replied, `Yeah, we were warned aboutdrinking in the job shack, so we figured we'd get Outback here where we couldn't get caught 1$187 Denyingthat he instructed the two employees to start working atthe radial arm stacker and testifying that he assumedDoran and Angle would- follow him, Aiton III -turnedand walked away,Respondent's other_ alleged eyewitness to this incident,Dennis Jensen, testified that while he was directing workthat day at the footing of the radial arm stacker,88 he no-ticed that both Doran and Angle were sitting at the backof the job shack and that each was drinking a can ofbeer.89At that point, Aiton III approached him and,pointing to where Doran and Angle were sitting, saidthey would work with .him the remainder of the day.While Aiton III looked toward the two employees, heasked "if they were doing what he thought they weredoing." Jensen replied, "It looks like it." Thereupon, ac-cording to Jensen; AitonIII,onhis own initiative, saidthat he was going to go down to the job shack and comeup behind Doran and Angle. Jensen further ,testified thatAiton III then walked down the hill and- around the jobshack andcame, on Doran and Angle from behind andthatAiton III had a conversation with them. Next,Jensen testified,Aiton III walked back up the hill towhere he stood, instructed Jensen to keep Doran andAngle on the ground, and asked if Jensen knew whereHendershot was. 'A moment later, the latter walked overto Aiton III and-Jensen. Hendershot and the superintend-ent spoke about Doran and Angle drinking that after-noon. Hendershot stated that they had been, warned theday before, and both men agreed that Doran and Anglewould "get their checks." Jensen also testified that thetwo discriminatees worked for him for -just 15 -minutesthat afternoon 'and that he did not assign either one towork up on the scaffolding.Denying that he, spoke to Jensen after confrontingDoran and Angle that afternoon, Aiton -III -testified thathe met Hendershot 'on the road between the reclaim tun-nels. "I told him that I had caught [Doran and Angle]drinking again ... and told [him] that I was going totive regarding the can from which Angle drank: "I saw Mr.Angle drink-ing out a beer can that I knew at that time was a beer can . ,87 Accordingto Aiton, in, he believed that Angle heard what he saidas there, was no loud noise interference (while a crane was operating, itwas over 200 feet away).,89 Jensen testified that Mitchell Getz was working up on the scaffold-ing atl that time.89 Jensen averred, "I could see vividly whattheywere drinking at thatdistance."As to Doran,he was drinking Coors Light -beer-"a lot of'people call it the Silver Bullet.And you can spot that can a mile away.It[']s a distinct can." As to Angle, Jensen identified his can as a PabstBlue 'Ribbon beer can and denied that the can was wrapped within astyrofoam container. According to Jensen,"Frankly,because I neverthought Pabstwas avery good beer, that's-one reason I noticed [Angle]drinking Pabst-because I figure be probably got it on sale. And theSiIvet Bullet,it[']s just a distinct beerMatter of fact, its, the beer Idrink." BUCK BROWN CONTRACTING CO.have to fire them."Hendershot replied,"Oh, shit," andshrugged his shoulders;Aiton-III turned and walkedaway.9°Hendershot testified that he was unaware thatDoran and Angle had been observed drinking that dayuntil so informedby AitonIII.According to Hender-shot,AitonIII came over to him and said that his peptalk did not work because Aiton III caught Doran andAngle drinking again.Hendershot states that he replied,"Well, you caught them,What the hell do you-want meto do."He further-testified that as he knew where Doranand Angle were eating their lunches, he went and in-formed them that they had been caught drinking.After speaking to Hendershot,according to Aiton III,he wentto the officetrailer and instructed Office Man-ager Flinchum to prepare final checks and terminationnotices for the two discharged employees.AitonIII thenwalked outof the officeand encountered Mike Herndonjust outside the trailer.Accordingto theformer, heasked Herndon if he knew what had happened and saidthat he had to fire Doran and Angle.Herndon replied,"That's all you can do."Next, Aiton III testified that hedrove back toward the radial arm stacker and was sur-prisedto find Doran andAngle working there. He in-structed the two employees to go to the office saying,"`I'm going to have to let you go for drinking."'Neitherdenied the accusation,and Doran responded that heshould go ahead and fire them and threatened that thejob wouldbe struck the next day.AitonIII' then offeredto give]Doran and Anglerides, but they refused.Mike Herndon testified that he first learned that Doranand Angle had been terminated during'a conversationwith Afton III andHendershot'that afternoon in the yardnear the office trailer.Aiton III said that he had justcaught the employees drinking beer and was going to"terminate them.Later, according to Herndon,he noticedDoran and Angle preparing to leave the jobsite, and hespoke tothem,Doran seemed.angry but neither employ-ee denied having consumed beer, that afternoon. "Theonly thing[Doran] said to me was that it was his wordagainst theirs."91The GeneralCounsel contends that, assuming Doranand Angle were, in fact,drinking beer on May 30, suchwas not a'valid reason for discharge inasmuch as notonlywas the rule'prohibiting the consumption of alco-holicbeverages on the jobsite not strictly enforced butalso the practice was actually condoned by Respondent.In support, he points out, and the record establishes, thatbeer cans;on occasion,could be found in the employeeparkingarea near the jobsite92 and that it was thecustom of union members to drink beer with theirlunches.He further points to the testimony of WendellBridges that the night crew foreman,Jim Easter,openlyconsumedthe contentsof a one ' pint bottle of vodka justsoOn cross-examination,Aiton III changed Hendershot's reply to,"Oh, shit....And I had warned both those guys yesterday."91At thehearing, both Doran and Angle denied drinking any sort ofalcoholic beverage on the afternoon of May 30.Regardingwhich brandof beer each favors, Doran stated that he normally drinks Coors Regularbeer but, on occasion,he drinks Coors Light, and Angle stated that henormally drinks Pabst Blue Ribbon beer.9 a The parking area was utilized byemployees ofall subcontractors,including Respondent,on the,lobsite.519a few -hours prior to work on May 13. Next, counselrelies on the testimony of carpenter Mitchell Getz oncross-examinationthaton one occasion, he observedForeman Obie Bodiroga sitting in a truck, parked be-tween the crusher building and the radial arm stacker,and drinking whiskey, Getz averred that he knew theforeman was drinking whiskey because "it was in a whis-key bottle." However, under intensive questioning, Getzadmitted that he did not see a brand name and that "Idon't know that it was a whiskey bottle. It was a flatpocket flask, that I have identified with a pint bottle ofliquor:"Getz further admitted-that he only assumed the"flask" contained whiskey as "that is the only thing Ihave seen in bottles that look like that." Specifically per-taming to the carpenter crew at the reclaim tunnels,Doran, Angle, and Getz all testified that the practice ofdrinking beer with lunch was common on that crew andwas openly permitted by Foreman Bruce Alford. In thisregard although there is, no evidence that Aiton III orother upper level managerial officials were aware,, Dorantestified that Bruce Alford brought beer to the jobsiteone day and informed the crewmembers that he had noobjection to the crew drinking beer with lunch as longas cans were put back in the lunchboxes and not leftlying on the ground and that, thereafter, all crewmem-bers had beer with their respective lunches, with thedrinking normally confined to the job shack. Both Angleand Getz corroborated Doran in this regard; however,Getz added that there was much beer can litter aroundthe reclaim- tunnels area, with as many as "a couple ofcases of cans" lying around. This latter assertion is opento doubt in ' light of the above testimony of Doran, thetestimony of -Mike Herndon that he never saw emptybeer cans on the jobsite, and the testimony of Angle,who gave as the reason why he put the can, from whichhe had been drinking- during lunch on May 30, back inhis lunchbox-"We never threw trash out. That was oneof the things Bruce always was after us about . . . . Hedidn'twant garbage, or trash, or anything." Getz testi-fied ° further that beer drinking during lunch continued onHendershot's'crew after the terminations of Doran andAngle,withGetz drinking beer approximately threetimes a week and in Hendershot's presence in the jobshack-a practice that the latter specifically denied. Fi-nally, the General Counsel points to the content of Hen-dershot's comments to the' crew on May 29 as establish-ing that Hendershot, who saw nothing wrong with abeer for lunch, did not mind beer drinking as' long as thepeople, left no beer can litter on the project. In thisregard,Angle interpreted Hendershot's comment' as fol-lows: "I took that to mean that you better not drink anybeer on the job when he was there."2.AnalysisThe consolidated amended complaint alleges that Re-spondent violated Section 8(a)(1) and (3) of the Act byterminating employee David Doran and John Angle. Insupport, the General Counsel argues that each engagedin protected concerted activity, that the individual whoeffectuated the terminations, Aiton III, harbored animusagainst all employees who created "problems" on the 520DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDproject, and that the discharges occurred just 1 day afterDoran angered Aiton III by accusing the latter, in thepresence of the entire reclaim tunnels crew, of acting inviolation of the union contract by directly supervisingthe crew.Contrary to this,counsel for Respondentargues that Doran and Angle were terminated'for violat-ingRespondent's express prohibition against the con-sumption of alcoholic beverages on the jobsite. As tothis, the General Counsel asserts that Respondent's de-fense is wholly fabricated-and, even if Doran and Anglewere drinking on May 30,thatRespondent's "prohibi-tion"was openly violated by its own foremen and thatdrinking on the jobsite was condoned.At the outset,I believe that the General Counsel, hasmade a prima facie showing that David Doran's unionactivitieswere a motivating factor in Respondent's deci-sion to terminate him. Initially, Respondent'switnesses,Lively and Aiton III, admit that Doran,on at least twooccasions,raisedcontract-based complaints regardingtheir conduct-to Livelyfor performing bargaining unitwork and to Aiton III for having directly supervised thework of the reclaim tunnels crew.That Livelyreactedadversely to Doran's conduct is clear,for he admittedlythreatened to terminate both Doran and Don Jackson be-cause of the complaints.As toAiton III, he did not denythe testimony of Wendell Bridges that on the afternoonof May 15 Aiton III warned,"Anyone that creates anyproblems from now on is going down the road."I havepreviously drawn the inference that,based on Respond-ent's conduct herein,by "problems,"Aiton III was refer-ring to"union problems"or employees engaging in pro-tected concerted activities.In the ensuing 15-day periodnot only did Mike Herndon do so on two occasions butalsoDoran directly complained to Aiton III regardingassuming supervisory authority over the reclaim tunnelscrew.The next day after so complaining, Doran was ter-minatedby AitonIII.Clearly,then,the inference is war-ranted,indeed,mandated that Doran'sunion activitiesmay have been a motivating,factor in his discharge.As to John Angle, whether a prima facie showing ofunlawful animus has been established is less certain.Thus,notwithstanding the aforementioned animus exhib-itedby AitonIII toward union adherents,the fact is thatAngle's sole instance of having engaged in union orother protected concerted activities concerns his demandto,Respondent for payment for having worked throughhismorning break and lunch break periods on May 21.In this regard,Angle admits that he raised the matteronly to Bruce Alford and that Alford not only agreedbut also exhibited no, anger over Angle's demands. Fur-ther, there is no evidence that Aiton III reacted nega-tively to Angle's demand or that after Aiton III respond-ed, Angle continued to insist on increased compensation,In fact,Angle seems to have accepted Respondent'sanswer to his demand.Accordingly, although Angle mayhave engaged in union and/or other protected concertedactivities,Iwill- not draw the inference that such was amotivating factor in his discharge.However, I do findmerit in the General Counsel's alternative argument that,ifDoran was unlawfully terminated by Respondent,Angle was an unoffending victim of the conduct.,In con-cluding that the discharge of employees,alongwithuals to either Herndon or Aiton III.clearly, unlawfully terminated workers, is likewise un-lawful, the Board often adopts the rationale that "it isclear that their layoff was essential to give colorable sup-port to the claim [that the discharges were lawfully moti-vated]. As the claim has been found to lack merit, theirlayoff was also unlawful."Hall of Mississippi, Inc., 249NLRB 775, 778 fn. 7 (1980). Accordingly, inasmuch asRespondent's defense is identical for both Doran andAngle (with each discharge intertwined in the other), ifDoran was unlawfully discharged, the same conclusionmust be drawn as to that of Angle.As with -all the instant discharges, the question is hasRespondent established that the discharges of Doran andAngle would have occurred notwithstanding the unionand/or protected concerted activities of David Doran.Put another way, has Respondent established that thesetwo employees were discharged for having violated awork rule, of which' both were admittedlyaware-a ruleprohibiting the comsumption of alcoholic beverages onthe jobsite. In this regard, I must initially determinewhether Doran and Angle were, in fact, drinking beerwith their respective lunches on May 30, and I note thatsuch involves essentially a matter of credibility-do I be-lieve Aiton III and Jensen that they observed the forego-ing, prohibited conduct or do I credit the explicit denialsof same by Doran and Angle. Both the General Counseland counsel for Respondent have set forth cogent andconvincing arguments that not one of the above individ-uals should be credited and, indeed, I did not find eitherAiton III, Jensen, Doran, or Angle to be a particularlyconvincing witness. Thus, as to the former pair, their tes-timony as to what they observed, said, and did on' May30was utterly contradictory.Likewise,Doran andAngle, besides contradicting each other as to the eventsofMay 30, were directly' contradicted on significantpoints by other witnesses, who testified on behalf of theGeneral Counsel. Additionally, I found utterly unpersua-sive their respective lapses of memory with regard to im-portant events and conversations. Yet, they either wereor were not drinking beer with lunch that day.With credibility problems as to each of the four mainwitnesses, I look to the other witnesses and the record,as a whole, in order to resolve this matter. Two wit-nesses, in particular,impressed me as being honest andcandid in their respective testimony-Mike Herndon, thejob steward, and John Hendershot, the replacement fore-man. Basedon their testimonies, I conclude that on May29,Hendershot observed Doran and Angle drinking beerwith their lunches; that he warned and threatened eachwithterminationif caughtdoing so inthe future; thatHendershot informed both Herndon and Aiton III of theevents of that afternoon;93 that on the morning of May30,Herndon warned Doran, and perhaps Angle, aboutthe consequences of drinking beer on the jobsite; andthat when Herndon' confronted Doran after the termina-tions, the latter did not deny the-statedreasonfor suchaverring only, "it was his word against theirs." As to therecord ' itself, two facts, regarding the events of May 30,ss Inso domg, I credit Hendershot that he did not identify the individ- BUCK BROWNCONTRACTING CO.'521are ofutmostsignificance.First,by their own admis-sions,neither Doran nor Angle, at any time, denied thathe had been-drinkingbeer with lunch that afternoon.The General Counsel sought to minimize the adverseconsequences of this fact by asserting that Doran be-lieved that it would be useless to argue with Respondentand that Angle deemed it of little utility to contest theissuewhen he was so far from home. I cannot acceptsuch explanations; rather, I believe that discharge forcause, especially for arguably spurious reasons, is-orshould be-of sufficiently serious magnitude to warrantsome sort of a protest-even if limited to a denial. But,assuming the uselessnessof a protest to Respondent,surely, if Respondent's ,allegationswere untrue, onewould think that Doran and Angle would immediatelylodge a protest with the Union, the entity most likely tobe supportive. Yet, when Herndon spoke to Doran as thelatterwas leaving the jobsite, Doran still did not denythe allegation, choosing to plead that it was his wordagainst Respondent's. But, of even more significance to adetermination of credibility than the foregoing factor isthe related fact that, contrary to Doran's assertion toHerndon,Doran and Angle were carrying with them theproof of their innocence-the cans from which they drankduring lunch.This must be the case inasmuch as Angletestified that after he finished eating, he placed his emptycan of Gatoradebackinhis lunchbox. Presumably,Doran did thesame,forAngle further testified, "Wenever threw trash out. That was one of the things Brucealways was after us about." He continued, stating that allluncheon refuse was carried away from the jobsite bythe employees in their lunchboxes as there were no trashbarrels located on the jobsite. In these circumstances, itisnot accurate to say that whether Doran and Angledrank beer with lunch on May 30 was a matter of theirword against that of Jensen and Aiton III. Rather, whenin their view, wrongly accused of such that afternoon,all that was required of either Doran or Angle was toexhibit the proof of his innocence, which, as far as canbe determined from the record, was stowed'in his lunch-box.Yet, neither discriminatee thought to do so. Thereasons for this and the failure of both to,' at least, denythe accusation of drinking beer on the jobsite were, Imust conclude, that not only were both drinking beerwith lunch but also that each, presumably, was carryingan empty beer,can inhis lunchbox on leaving the jobsitethat afternoon. Based on the foregoing, and the record asa whole, I credit the testimony of Aiton 11194 as to thefact that on the afternoon of May 30, initially whilestanding at the base of the footing of the radial armstacker and later as he confronted the two employees atthe back of the job shack, he observed David Doran andJohn Angle, sitting side by side-behind the job shack andeach drinking beer with his lunch, and as to his subse-quent movements and conversations that daly.9 sThe General Counsel argues that, notwithstanding myaforementioned conclusions, Doran and Angle were ter-minated for having engaged in protected[ concerted ac-tivities as Respondent condoned the practice of drinkingalcoholic beverages on the jobsite. Insofar as this argu-ment bears on the motivation of Aiton III, on whose ob-servation and decision the discharges were based, I findit to be without merit. Regarding the presence of a fewbeer cans in the employee parking area, inasmuch as thelocation was utilized by many different construction craftworkers, employed by several jobsite subcontractors, itcould hardly be said that such represents condonation byRespondent of violations of its drinking while on the job-siteprohibition.As to the conduct of James Easter indrinking vodka before work on May 13, while perhaps incontravention of the rule, as there is no evidence thatAiton III was aware or permitted this, I fail to see howthis bears on the motivation of Aiton III in terminatingDoran and Angle. Next, I do not credit the testimony ofMitchellGetz that he once observed Obie Bodirogadrinking "whiskey" -from some sort of a container on thejobsite.Not only was his testimony as to this alleged in-cident contradictory and apparently based on assump-tions, but also Getz' demeanor while testifying was thatof one biased on behalf of the Charging Parties. He im-pressed me as testifying to whatever would advance thecauses of the discriminatees and as willing to embellishhis testimony to accomplish this goal. Perhaps the mostpertinent example of this was his ' utterly incredible asser-tion thatas many as acouple ' of cases of beer can littercould be found around the reclaim tunnels area. Nootherwitness corroborated 'this, and both Doran andAngle insisted that Alford instructed the crewnevertoleave empty -beer cans in the work area and that theycomplied with this.The most troubling aspect of counsel's contention con-cerns the alleged granting, by Bruce Alford, of permis-sion to the members of his, crew to drink beer withlunch. I note initially that the occurrence of such restson the less than credible testimonies of ]Doran, Angle,and Getz. There is nota scintillaof corroborating evi-dence except for the fact that Doran and Angle were ob-served having beer with lunch on May 29. Presumably,they would not have acted in such blatant disregard ofRespondent's prohibition against such conduct unlessthey had previously been permitted to do so. In anyevent, the fact is that if such permission had been grant-ed, such was done bya priorsupervisor. Their new su-pervisor, JohnHendershot, specificallywarned themagainst, drinking beer on the project and ,can, in no way,be considered to have also permitted such. This is clearfrom Angle's admission that he interpreted what Hender-shot said as prohibiting the drinking of beer in the latter'spresence.Moreover,Mike Herndon explicitly repeated94 I do-so notwithstanding the utterly conflicting testimony of DennisJensen, on whose testimony I do not, at all, rely. I reiterate that Jensenimpressed me as being a biased witness who tailored his, testimony to fitRespondent's view of the facts. I can find no explanation-or justifica-tion-for Respondent's use of him as a witness.9s Noting that Aiton III and other witnesses,including Herndon andHendershot,are contradictory regarding what was said during conversa-tions that afternoon,I do not think that such detracts hom the credibilityof any witness,believing that honest men may honestly differ as to theirrecollectionof past events. Finally,as towhether AitonIII was in a posi-tion to observe Doran and Angle prior to walking down to the jobshack,Inote that neither Hendershot nor' Mitchell Cietz, who, in anyevent, I do not credit herein, denied that Aiton III may, at some point,have been at the footing of the radial arm stacker. 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis'warning certainly to Doran and perhaps to Anglethe next day.Accordingly, contrary to'theGeneralCounsel, there was no,practice,as of May 30, on the re-claim tunnels carpenter'crew permitting the drinking of'beerwith lunch and, at least,Doran was well aware ofthis.96Finally, as between Hendershot and Getz, I relyon the denial,by the former,that any drinking occurredon his crew,subsequent to the discharges of Doran andAngle.I shall,therefore;recommend that the paragraphs ofthe consolidated amended complaint, pertaining to thedischarges of Doran and Angle,be dismissed.F. Other Alleged Violationsof the ActI have previously concluded that in order to inhibitunion and other protected concerted activities at theTonopah Mine jobsite, Respondent's management offi-cials,often taking advantage of the Union's insecurity'with regard to its collective-bargainingrelationship withRespondent, engaged in blatantly -coercive tactics. Thus,I have credited Mike Herndon and Cliff Kahle that ontwo occasions Project Manager Jim Joy "predicted" thatRespondent would lose its construction contract for theproject and that such would be awarded to Brown andRoot, a nonunion contractor, if union memberfem-ployees caused "union problems" or otherwise engagedin protected concerted activities. The record establishesthat Joy never offered Respondent's employees or theUnion any supporting evidence necessary to establishthat the consequences, of which he spoke, were beyondRespondent's control.-Absent such, the law is clear thatJoy's predictions constitute nothing more than veiledthreats to close thebusinessif employees engaged in con-duct protected by Section 7 of the Act and that this con-duct is violative of Section 8(a)(1) of the Act.NLRB v.Gissel Packing Co.,395 U.S. 575, 618 (1969);George C.Shearer Exhibitors Delivery Service,246 NLRB 416, 419(1979);El Rancho Market,235 NLRB 468, 472 (1978);YellowCab Co.,229NLRB 643 (1977). Next, I havecredited Don Jackson, as corroborated by David Doran,that Joe Lively threatened to terminate them unless theystopped complaining about his propensity to performunitwork-in violation of the collective-bargainingagreement. There is no question that both Jackson andDoran engaged in conduct protected by Section-,7 of theAct,and that, therefore, Lively's threat, in response tothe activities,was in violation of Section 8(a)(1) of theAct. Cal-Waits, Inc.,supra;Rose's Stores,supra.,Also, Ihave credited Herndon that on one occasion Joy interro-gated him regarding his duties as job steward and threat-ened future adverse consequences because of the con-duct. I agree with the contention of the General Counselthat such constitutesharassmentof an employee' engagedin activities protected 'by 'Section 7 of the Act and, thus,96 I give no credence to Doran's self-serving statement that had heknown,he would never have violated such an express prohibition.Rather,I creditAiton III that Doran did not believe that anyone couldsee hint drinking beer in backof thejob shack that afternoonAlso, thereisno evidence thatAitonIIIwas aware of any beer drink-ing bythe reclaim tunnels crew during the month of May.Thus, not-withstandingwhatever Alford may havepermitted, I believe Aiton IIIwas ignorantof such.conduct violative of Section 8(a)(1) of the Act.BlountBros.Corp.,230'NLRB 586 (1977). Further, the uncon-troverted threat' of Aiton III to Wendell Bridges on May15, that those creating "union problems" from that pointon would be fired, clearly constitutes a threat of termina-tion ' for engaging in union activities and is violative ofSection 8(a)(1) of the Act.Stewart-Warner Corp.,253NLRB 136 (1980). Further, I believe that Easter's state-ment to Bridges on teaming that the latter intended totake Robert Kelly to Las Vegas ("Look son, .. '. Youwant to work on my crew ... you' stay out of otherpeople's business.") constitutes the same type of-threat ofadverse consequences for engaging in protected concert-ed activities and is, likewise, violative of Section 8(a)(1)of the Act. Finally, Lively's interrogation of RandalFansler as to why he spoke to Job Steward Herndon onApril 24 constitutes unlawful interrogation in violation ofSection 8(a)(1) of the Act.Morton's IGA Foodliner, 237NLRB 667 (1978).REMEDYHaving found that Respondentengaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to takecertainaffirmative action designed -to effectuate the -purposes ofthe Act. I have found that Respondent discharged em-ployees Randal Fansler and Robert Kelly on May 6 and14, 1980, respectively, in violation of Section 8(a)(1) and(3) of the Act and that Respondent discharged employeeWendellBridges onMay 15, 1980, in violation of Section8(a)(1) of the Act. Accordingly, I shall. recommend thatRespondent be ordered to offer each employeeimmedi-ate and full reinstatement to his former position of em-ployment or, if the position no longerexists, to a substan-tially equivalent position, without prejudice to any rightsand privileges to which he may be entitled. I shall fur-ther recommend that Respondent be ordered to makeeach employee whole for any loss of earnings he mayhave sufferedas a resultof his discharge by payment tohim of the amount he normally would have, earned fromthe date of his termination, with backpay to be computedin the manner set forth- in F.W. WoolworthCo., 90NLRB 289 (1950), with interest as described inIsisPlumbing Co.,318 NLRB 716 (1962), andFlorida SteelCorp.,231 NLRB 651 (1977). Furthermore, it shall berecommended that Respondent be ordered to post anotice, setting forth its, obligations herein.CONCLUSIONS OF LAW1.Respondent is an employer engaged, in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging employees 'Randal Fansler andRobert Kelly on May 6 and 14, 1980, respectively, basedon their union and other protected concerted activities,Respondent engaged in unfair labor practices violative ofSection 8(a)(1) and (3) of the Act.4.By discharging employee Wendell Bridges on May15, 1980, based on his protected concerted activities, Re-spondent interfered with, coerced, -and restrained its em- BUCK BROWN CONTRACTING CO.ployees in the exercise of the rights guaranteed them bySection 7 of the Act and,thereby, engaged in unfairlabor practices violative of Section 8(a)(1) of the Act.5.BythreateningthatRespondentcouldlose its con-struction contract because employees engage in union orother protected concerted activities;by threatening toterminate employees because they engage in union orother protected concerted activities;by threatening toadversely affect the job steward's ability to perform theduties and responsibilities of his position because of hisactivities on behalf of the Union;and byinterrogating523employeeswithregard to their union activities,Respond-ent interferedwith,coerced,and restrained its employeesin the exerciseof the rightsguaranteedthem bySection7 of the Act and,thereby, engaged in unfair labor prac-tices violative of Section8(aXl) of the Act.6.Theaforesaid unfair labor practices affect commercewithin the meaningof Section2(6) and(7) of the Act.7.Unless specified above, Respondent engaged in noother unfair labor practices.[RecommendedOrder omittedfrom publication.]